Exhibit 10.3


AGREEMENT OF SALE AND PURCHASE

BETWEEN

HINES GLOBAL REIT RIVERSIDE CENTER LLC,
a Delaware limited liability company
as Seller
AND

ARE-MA REGION NO. 76, LLC,
a Delaware limited liability company

as Purchaser

pertaining to

269-275 Grove Street, Newton, MA
EXECUTED EFFECTIVE AS OF

December 9, 2019






--------------------------------------------------------------------------------




AGREEMENT OF SALE AND PURCHASE
THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”) is entered into and
effective for all purposes as of December 9, 2019 (the “Effective Date”), by and
between HINES GLOBAL REIT RIVERSIDE CENTER LLC, a Delaware limited liability
company (“Seller”), and ARE-MA REGION NO. 76, LLC, a Delaware limited liability
company (“Purchaser”).
In consideration of the mutual promises, covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. For purposes of this Agreement, the following
capitalized terms have the meanings set forth in this Section 1.1:
“Acceptable Estoppel Certificates” has the meaning ascribed to such term in
Section 7.2.
“Affiliate” means any person or entity that directly, or indirectly through one
or more intermediaries, controls, is controlled by or is under common control
with Purchaser or Seller, as the case may be. “Control” means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a person or entity, whether through the ownership of
voting securities, by contract or otherwise, and the terms “controlling” and
“controlled” have the meanings correlative to the foregoing.
“Agreement” has the meaning ascribed to such term in the opening paragraph.
“Approval Notice” has the meaning ascribed to such term in Section 5.4.
“Authorities” means the various governmental and quasi-governmental bodies or
agencies having jurisdiction over Purchaser, Seller, the Real Property, the
Improvements, or any portion thereof.
“Authorized Qualifications” has the meaning ascribed to such term in
Section 10.8.
“Blocked Person” has the meaning ascribed to such term in Section 7.3.
“Broker” has the meaning ascribed to such term in Section 11.1.
“Business Day” means any day other than a Saturday, Sunday or a day on which
national banking associations are authorized or required to close in Boston,
Massachusetts. In the event that any date or any period provided for in this
Agreement shall end on a day other than a Business Day, the applicable date
shall be, or the period shall end on, the next Business Day.



--------------------------------------------------------------------------------



“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (42 U.S.C. § 9601 et seq.), as amended by the Superfund
Amendments Reauthorization Act of 1986 (42 U.S.C. § 9601 et seq.), as the same
may be amended.
“Certifying Party” has the meaning ascribed to such term in Section 4.6.
“Claims” has the meaning ascribed to such term in Section 5.6(a).
“Closing” means the consummation of the purchase and sale of the Property
contemplated by this Agreement, as provided for in Article X.


“Closing Date” means the date on which the Closing occurs, which date shall be
January 2, 2020, or such earlier or later date to which Purchaser and Seller may
hereafter agree in writing. Purchaser and Seller shall have the right to extend
the Closing Date to the extent provided in Section 10.1.
“Closing Documents” has the meaning ascribed to such term in Section 16.1(a).
“Closing Statement” has the meaning ascribed to such term in Section 10.4(a).
“Closing Surviving Obligations” means the covenants, rights, liabilities and
obligations set forth in Sections 3.3, 3.4, 4.7, 4.10, 5.3, 5.5, 5.6, 7.3, 8.1,
8.2, 10.4, 10.6, 10.7, 11.1, 12.1, 13.3, 14.1, 15.1, 16.1, and Article XVII.
“Closing Time” has the meaning ascribed to such term in Section 10.4(a).
“Code” means the Internal Revenue Code of 1986, as amended.
“Contingency Date” means December 6, 2019.
“Deed” has the meaning ascribed to such term in Section 10.3(a).
“Delinquent” has the meaning ascribed to such term in Section 10.4(b).
“Deposit Time” means 1:00 p.m. Eastern Time on the Closing Date.
“Documents” has the meaning ascribed to such term in Section 5.2(a).
“Due Diligence Items” has the meaning ascribed to such term in Section 5.4.
“Earnest Money Deposit” has the meaning ascribed to such term in Section 4.1.
“Effective Date” has the meaning ascribed to such term in the opening paragraph
of this Agreement.
“Environmental Laws” means all federal, state and local laws, rules, statutes,
directives, binding written interpretations, binding written policies, court
decisions, ordinances and regulations, now or hereafter in force and effect and
as amended from time to time, issued by any



--------------------------------------------------------------------------------



Authorities in any way relating to or regulating human health, safety,
industrial hygiene or environmental conditions, or the protection of the
environment or pollution or contamination of the air (whether indoor or
outdoor), soil gas, soil, surface water or groundwater, including but not
limited to CERCLA, the Hazardous Substances Transportation Act (49 U.S.C. § 1802
et seq.), RCRA, the Solid Waste Disposal Act, the Clean Water Act, the Federal
Insecticide, Fungicide, and Rodenticide Act, the Endangered Species Act, the
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe Drinking Water
Act (42 U.S.C. § 300f et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Emergency
Planning and Community Right-to-Know Act of 1986 (42 U.S.C. § 11001 et seq.),
the Radon and Indoor Air Quality Research Act (42 U.S.C. § 7401 note, et seq.),
the National Environmental Policy Act (42 U.S.C. § 4321 et seq.), the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and any and all
other comparable state and local equivalents.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Escrow Instructions” has the meaning ascribed to such term in Section 4.3.
“Executive Order” has the meaning ascribed to such term in Section 7.3.
“Final Proration Date” has the meaning ascribed to such term in Section 10.4(a).
“General Conveyance” has the meaning ascribed to such term in Section 10.3(b).
“General Conveyance of Equipment” has the meaning ascribed to such term in
Section 10.3(c).
“Governmental Regulations” means all laws, ordinances, rules and regulations of
the Authorities applicable to Seller or Seller’s use and operation of the Real
Property or the Improvements or any portion thereof.
“Hazardous Substances” means any substance or material that is described as a
toxic or hazardous substance, waste or material or a pollutant, effluent,
emission, or contaminant, or words of similar import, in any of the
Environmental Laws, and includes (a) petroleum (including crude oil or any
fraction thereof, natural gas, natural gas liquids, radon gas, liquefied natural
gas, or synthetic gas usable for fuel, or any mixture thereof), petroleum-based
products and petroleum additives and derived substances, lead-based or
lead-containing paint, mold, fungi or bacterial matter, polychlorinated
biphenyls (PCBs), radioactive matter, medical waste, and chemicals which may
cause cancer or reproductive toxicity, asbestos, asbestos-containing material,
electromagnetic waves, urea formaldehyde foam insulation and transformers or
other equipment that contains dielectric fluid containing PCBs, and (b) any
solid, liquid, gaseous or thermal irritant or contaminant, including smoke,
vapor, soot, fumes, acids, alkalis, chemicals, waste, phosphates, or chlorine.
“Immaterial Events” has the meaning ascribed to such term in Section 10.8.



--------------------------------------------------------------------------------



“Improvements” means all buildings, structures, fixtures, parking areas and
improvements owned by Seller and located on the Real Property.
“Independent Consideration” has the meaning ascribed to such term in
Section 4.2.
“Intangible Personal Property” means to the extent assignable or transferable
without the necessity of consent or approval (and if consent or approval is
required, to the extent such consent or approval has been obtained), all trade
names, trademarks, logos, and service marks (in each case, if any) utilized
solely by Seller or which Seller has a right to utilize in connection with the
operation of the Real Property and Improvements thereon (other than the names or
variations thereof of Hines Interests Limited Partnership (or Hines), Seller,
its Affiliates, the property manager and Tenants), provided however, that the
foregoing definition shall specifically exclude all Reserved Company Assets.
“Interim Period” means the time between the date of this Agreement and the
earlier to occur of the Closing Date and the date, if any, as of which this
Agreement is terminated.
“Leasing Costs” means, with respect to any particular Tenant Lease at the
Property, all leasing commissions, brokerage commissions, tenant improvement
allowances, rent abatements, free rent and similar inducements, capital costs
and expenses incurred for capital improvements to satisfy the initial
construction obligations under such Tenant Lease, legal and other professional
fees, payments made for the purposes of satisfying or buying out the obligations
of a Tenant under such Tenant Lease to the landlord of another lease, relocation
costs and all other expenditures, in each case, to the extent that the landlord
under such Tenant Lease is responsible for the payment of such cost or expense.
“Licensee Parties” has the meaning ascribed to such term in Section 5.1(a).
“Licenses and Permits” means all of Seller’s right, title, and interest, to the
extent assignable without the necessity of consent or assignable only with
consent and such consent has been obtained, in and to all licenses, permits,
certificates of occupancy, approvals, dedications, subdivision maps and
entitlements issued, approved or granted by the Authorities prior to Closing in
connection with the Real Property and the Improvements thereon, together with
all renewals and modifications thereof.
“Major Tenants” has the meaning ascribed to such term in Section 7.2.
“Material Breach” has the meaning ascribed to such term in Section 10.9.
“Material Title Matters” means a new title or survey objection discovered
pursuant to Section 6.2(b) that has the potential to create loss, damage, or
liability in excess of $25,000.
“Must-Cure Matters” has the meaning ascribed to such term in Section 6.2(c).
“New Exception” has the meaning ascribed to such term in Section 6.2(b).
“New Tenant Costs” has the meaning ascribed to such term in Section 10.4(e).



--------------------------------------------------------------------------------



“Non-Foreign Entity Certification” has the meaning ascribed to such term in
Section 10.3(f).
“OFAC” has the meaning ascribed to such term in Section 7.3.
“Official Records” means the Middlesex County (Southern District) Registry of
Deeds in Middlesex County, Massachusetts.
“Operating Expense Recoveries” has the meaning ascribed to such term in Section
10.4(c).
“Other Party” has the meaning ascribed to such term in Section 4.6.
“Permitted Exceptions” has the meaning ascribed to such term in Section 6.3.
“Permitted Outside Parties” has the meaning ascribed to such term in
Section 5.2(b).
“Personal Property” means all of Seller’s right, title and interest in and to
the equipment, appliances, tools, supplies, machinery, artwork, furnishings and
other tangible personal property attached to, appurtenant to, located in and
used exclusively in connection with the ownership or operation of the
Improvements, but specifically excluding (i) any items of personal property
owned by Tenants of the Improvements, (ii) any items of personal property owned
by third parties and leased to Seller, (iii) any items of personal property
owned or leased by Seller’s property manager, and (iv) all other Reserved
Company Assets.
“Property” has the meaning ascribed to such term in Section 2.1.
“Property Approval Period” shall have the meaning ascribed to such term in
Section 5.4.
“Proration Items” has the meaning ascribed to such term in Section 10.4(a).
“PTR” has the meaning ascribed to such term in Section 6.2(a).
“Purchase Price” has the meaning ascribed to such term in Section 3.1.
“Purchaser” has the meaning ascribed to such term in the opening paragraph of
this Agreement.
“Purchaser Leasing Costs” has the meaning ascribed to such term in
Section 10.4(e).
“Purchaser Person” has the meaning ascribed to such term in Section 8.2(e).



--------------------------------------------------------------------------------



“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), as amended by the Hazardous and Solid Wastes Amendments of 1984, and as
further amended.
“Real Property” means those certain parcels of or interests in the real property
located at 269-275 Grove Street, Newton, Massachusetts and commonly known as
Riverside Center, as more particularly described on Exhibit A attached hereto,
together with all of Seller’s right, title and interest, if any, in and to the
appurtenances pertaining thereto, including but not limited to Seller’s right,
title and interest in and to the streets, alleys and rights-of-way which abut
such real property, and any easement rights, air rights, subsurface rights,
development rights and water rights appurtenant to such real property.
“Rentals” has the meaning ascribed to such term in Section 10.4(b), and some may
be “Delinquent” in accordance with the meaning ascribed to such term in Section
10.4(b).
“Reporting Person” has the meaning ascribed to such term in Section 4.10(a).
“Representative” means, with respect to any person, such person’s directors,
officers, employees, advisors (including attorneys, accountants, consultants,
investment bankers and financial advisors), agents and other representatives.
“Reserved Company Assets” means the following assets of Seller as of the Closing
Date: all cash, cash equivalents (including certificates of deposit), deposits
held by third parties (e.g., utility companies), accounts receivable and any
right to a refund or other payment relating to a period prior to the Closing,
including any real estate tax refund (subject to the prorations and obligations
hereinafter set forth), bank accounts, claims or other rights against any
present or prior partner, member, employee, agent, manager, officer or director
of Seller or its direct or indirect partners, members, shareholders or
affiliates, any refund in connection with termination of Seller’s existing
insurance policies, all contracts between Seller and any law firm, accounting
firm, property manager, leasing agent, broker, environmental consultants and
other consultants and appraisers entered into prior to the Closing, any
proprietary or confidential materials (including any materials relating to the
background or financial condition of a present or prior direct or indirect
partner or member of Seller), the internal books and records of Seller relating,
for example, to contributions and distributions prior to the Closing, any
software, the names “Hines” “Hines Interests Limited Partnership”, and any
derivations thereof, and any trademarks, trade names, brand marks, brand names,
trade dress or logos relating thereto, any development bonds, letters of credit
or other collateral held by or posted with any Authority or other third party
with respect to any improvement, subdivision or development obligations
concerning the Property or any other real property owned by Seller, and any
other intangible property that is not used exclusively in connection with the
Property.
“Sale” has the meaning ascribed to such term in Section 2.1.
“SEC” has the meaning ascribed to such term in Section 12.1(a).



--------------------------------------------------------------------------------



“Seller” has the meaning ascribed to such term in the opening paragraph of this
Agreement.
“Seller Leasing Costs” has the meaning ascribed to such term in Section 10.4(e).
“Seller Persons” has the meaning ascribed to such term in Section 8.1(j).
“Seller Released Parties” has the meaning ascribed to such term in
Section 5.6(a).
“Service Contracts” means all of Seller’s right, title and interest in service
agreements, maintenance contracts, equipment leasing agreements, warranties,
guarantees, bonds and other contracts for the provision of labor, services,
materials or supplies relating to the Property and under which Seller is
currently paying for services rendered in connection with the Property, as
listed and described on Exhibit B attached hereto, together with all renewals,
supplements, amendments and modifications thereof, and any new such agreements
entered into after the Effective Date, to the extent permitted by Section
7.1(e).
“Significant Portion” means damage by fire or other casualty (or loss of value
due to condemnation or eminent domain proceedings) to the Property or a portion
thereof requiring repair costs (or resulting in a loss of value) in excess of an
amount equal to $4,000,000, as such repair costs or loss of value calculation is
reasonably estimated by Seller in accordance with the terms of Section 9.2, or
which entitles any Major Tenant to terminate its Tenant Lease and such Major
Tenant has not waived such termination right.
“Survey” has the meaning ascribed to such term in Section 6.1.
“Survival Period” means the date commencing on the Closing Date and expiring on
June 30, 2020.
“Taking Notice” has the meaning ascribed to such term in Section 9.3.
“Tenant Deposits” means all security deposits, paid or deposited by the Tenants
of the Property to Seller, as landlord, or any other person on Seller’s behalf
pursuant to the Tenant Leases, which have not been applied to obligations under
Tenant Leases (together with any interest which has accrued thereon, but only to
the extent such interest has accrued for the account of the respective Tenants).
“Tenant Deposits” shall also include all non-cash security deposits, such as
letters of credit.
“Tenant Leases” means the following pertaining to the Improvements: (i) any and
all written leases, rental agreements, occupancy agreements and license
agreements (and any and all written renewals, amendments, modifications and
supplements thereto) entered into on or prior to the Effective Date, to the
extent identified on Exhibit F hereto, (ii) any and all new written leases,
rental agreements, occupancy agreements and license agreements entered into
after the Effective Date, and (iii) any and all new written renewals,
amendments, modifications and supplements to any of the foregoing entered into
after the Effective Date, and, as to (ii) and (iii) only, to the extent approved
by Purchaser pursuant to Section 7.1(d) to the extent such approval is required
under



--------------------------------------------------------------------------------



Section 7.1(d). Tenant Leases will not include subleases, franchise agreements
or similar occupancy agreements entered into by Tenants which, by their nature,
are subject to Tenant Leases.
“Tenant Notice Letters” has the meaning ascribed to such term in Section 10.7.
“Tenants” means all persons or entities leasing, renting or occupying space
within the Improvements pursuant to the Tenant Leases, but expressly excludes
any subtenants, licensees, concessionaires, franchisees or other persons or
entities whose occupancy is derived through Tenants.
“Terminated Contract” has the meaning ascribed to such term in Section 8.1(g).
“Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 4.6, 4.7, 4.8, 5.3, 5.4, 5.5, 5.6, 7.3,
10.6(d), 11.1, 12.1, 13.1, 13.2, 13.3, 14.1, 16.1, and all Sections of Article
XVII.
“Title Company” means Chicago Title Insurance Company, at its offices located at
26415 Carl Boyer Drive, Suite 255, Santa Clarita, CA 91350, Attn: Maggie G.
Watson (Email: Maggie.Watson@ctt.com.
“Title Notice” has the meaning ascribed to such term in Section 6.2(a).
“Title Notice Date” has the meaning ascribed to such term in Section 6.2(a).
“Title Policy” has the meaning ascribed to such term in Section 6.3.
“To Seller’s Knowledge” and similar terms means the present actual (as opposed
to constructive or imputed) knowledge solely of Michael Francis, Managing
Director, and Josh Gravenor, Managing Director, without any independent
investigation or inquiry whatsoever. Such individuals are named in this
Agreement solely for the purpose of establishing the scope of Seller’s
knowledge. Such individuals shall not be deemed to be parties to this Agreement
nor to have made any representations or warranties hereunder, and no recourse
shall be had to such individuals for any of Seller’s representations and
warranties hereunder (and Purchaser hereby waives any liability of or recourse
against such individuals, some of which are not employees of Seller, but are
employees of the third-party manager for the Property).
“Updated Survey” has the meaning ascribed to such term in Section 6.1.
Section 1.2    References; Exhibits and Schedules. Except as otherwise
specifically indicated, all references in this Agreement to Articles or Sections
refer to Articles or Sections of this Agreement, and all references to Exhibits
or Schedules refer to Exhibits or Schedules attached hereto, all of which
Exhibits and Schedules are incorporated into, and made a part of, this Agreement
by reference. The words “herein,” “hereof,” “hereinafter” and words and phrases
of similar import refer to this Agreement as a whole and not to any particular
Section or Article.
ARTICLE II    
AGREEMENT OF PURCHASE AND SALE



--------------------------------------------------------------------------------



Section 2.1    Agreement. Seller hereby agrees to sell, convey and assign to
Purchaser, and Purchaser hereby agrees to purchase and accept from Seller, on
the Closing Date and subject to the terms and conditions of this Agreement, all
of Seller’s right, title, and interest in and to the Real Property, together
with all of Seller’s right, title and interest in and to each of the following
attributable the Real Property: (a) the Improvements; (b) the Personal Property;
(c) the Tenant Leases in effect on the Closing Date; (d) the Service Contracts
in effect on the Closing Date (but not to include the Terminated Contracts), (e)
the Licenses and Permits; and (f) the Intangible Personal Property, in each of
the cases of (e) and (f) to the extent assignable without the necessity of
consent or approval and, if consent or approval is required, to the extent any
necessary consent or approval has been obtained (the foregoing sale and purchase
being defined herein as the “Sale”). The Real Property, together with the
Improvements, the Personal Property, the Tenant Leases and Tenant Deposits, the
Service Contracts, the Licenses and Permits and the Intangible Personal Property
relating thereto, are hereinafter collectively, the “Property”.
Section 2.2    Indivisible Economic Package. Purchaser has no right to purchase,
and Seller has no obligation to sell, less than all of the Property, it being
the express agreement and understanding of Purchaser and Seller that, as a
material inducement to Seller and Purchaser to enter into this Agreement,
Purchaser has agreed to purchase, and Seller has agreed to sell, all of the
Property, subject to and in accordance with the terms and conditions hereof.
ARTICLE III    
CONSIDERATION
Section 3.1    Purchase Price. The purchase price for the Property (the
“Purchase Price”) is TWO HUNDRED THIRTY FIVE MILLION AND NO/100 DOLLARS
($235,000,000.00) in the aggregate in lawful currency of the United States of
America, payable as provided in Section 3.4.
Section 3.2    Intentionally Deleted.
Section 3.3    Assumption of Obligations. As additional consideration for the
purchase and sale of the Property, effective as of the Closing Date but subject
to Seller’s obligations expressly set forth in this Agreement, Purchaser will be
deemed to have, and by virtue of closing the purchase of the Property, Purchaser
shall have assumed and agreed to perform or pay, as applicable, (i) all of the
covenants and obligations of Seller or Seller’s predecessors in title in the
Tenant Leases, Service Contracts (but not the Terminated Contracts), Licenses
and Permits, and Intangible Personal Property assigned to Purchaser and which
are to be performed on or subsequent to the Closing Date, (ii) all of the
covenants and obligations of Seller under the Tenant Leases, Service Contracts
(but not the Terminated Contracts), the Licenses and Permits, and Intangible
Personal Property assigned to Purchaser and relating to the physical or
environmental condition of the Property, regardless of whether such obligations
arise before or after the Closing Date, and (iii) the Leasing Costs, if any, for
which Purchaser is responsible under Section 10.4(e).
Section 3.4    Method of Payment of Purchase Price. No later than the Deposit
Time, Purchaser will deposit in escrow with the Title Company the Purchase Price
(subject to adjustments described in Section 10.4, and any credit for the
Earnest Money Deposit being applied to the Purchase



--------------------------------------------------------------------------------



Price), together with all other costs and amounts to be paid by Purchaser at
Closing pursuant to the terms of this Agreement, by Federal Reserve wire
transfer of immediately available funds to an account to be designated by the
Title Company. No later than 1:00 p.m. Eastern Time on the Closing Date: (a)
Purchaser will cause the Title Company to (i) pay to Seller by Federal Reserve
wire transfer of immediately available federal funds to an account to be
designated by Seller, the Purchase Price (subject to adjustments described in
Section 10.4) less any costs or other amounts to be paid by Seller at Closing
pursuant to the terms of this Agreement, and (ii) pay to all appropriate payees
the other costs and amounts to be paid by Purchaser at Closing pursuant to the
terms of this Agreement, and (b) Seller will direct the Title Company to pay to
the appropriate payees out of the proceeds of Closing payable to Seller, all
costs and amounts to be paid by Seller at Closing pursuant to the terms of this
Agreement.
ARTICLE IV    
EARNEST MONEY DEPOSIT AND ESCROW INSTRUCTIONS
Section 4.1    Earnest Money Deposit. Within one (1) Business Day after the
Effective Date, Purchaser shall deposit with the Title Company, in immediately
available federal funds, the sum of $10,000,000 (the “Earnest Money Deposit”),
which will be held in escrow by the Title Company pursuant to this Agreement. If
Purchaser fails to deposit the Earnest Money Deposit within the time period
described above, this Agreement shall automatically terminate.
Section 4.2    Independent Consideration. Upon the execution hereof, Purchaser
shall pay to Seller One Hundred Dollars ($100) as independent consideration (the
“Independent Consideration”) for Purchaser’s right to purchase the Property and
Seller’s execution, delivery, and performance of this Agreement. Notwithstanding
anything to the contrary contained herein (including any reference to the return
of the Earnest Money Deposit to Purchaser), Seller shall, in all events, retain
the Independent Consideration, but the Independent Consideration shall be
applied as a credit against the Purchase Price at the Closing. Purchaser and
Seller hereby acknowledge and agree that the Independent Consideration
constitutes adequate and sufficient consideration for Purchaser’s right to
purchase the Property and Seller’s execution, delivery, and performance of this
Agreement, and that the loss of Purchaser’s ability to use the funds
constituting the Earnest Money Deposit as provided in this Agreement constitutes
further consideration therefor.
Section 4.3    Escrow Instructions. This Article IV constitutes the escrow
instructions of Seller and Purchaser to the Title Company with regard to the
Earnest Money Deposit and the Closing (the “Escrow Instructions”). By its
execution of the joinder attached hereto, the Title Company agrees to be bound
by the provisions of this Article IV. If any requirements relating to the duties
or obligations of the Title Company hereunder are not acceptable to the Title
Company, or if the Title Company requires additional instructions, the parties
agree to make such deletions, substitutions and additions to the Escrow
Instructions as Purchaser and Seller hereafter mutually approve in writing and
which do not substantially alter this Agreement or its intent. In the event of
any conflict between this Agreement and such additional escrow instructions,
this Agreement will control.
Section 4.4    Deliveries into Escrow.



--------------------------------------------------------------------------------



(a)    No later than the Deposit Time, Purchaser will cause the difference
between the Purchase Price and the Earnest Money Deposit and interest thereon
(subject to the prorations provided for in Section 10.4 and with the addition of
all Closing costs to be paid by Purchaser) to be transferred to the Title
Company’s escrow account, in accordance with the timing and other requirements
of Section 3.4.
(b)    On or before the Business Day that precedes the Closing Date, (i)
Purchaser will deliver in escrow to the Title Company the documents described
and provided for in Section 10.2, and (ii) Seller will deliver in escrow to the
Title Company the documents described and provided for in Section 10.3.
Section 4.5    Closing. When Purchaser and Seller have delivered the documents
required by Section 4.4, the Title Company will:
(a)    If applicable and when required, file with the Internal Revenue Service
(with copies to Purchaser and Seller) the reporting statement required under
Section 6045(e) of the Code and Section 4.10;
(b)    Insert the applicable Closing Date as the date of any document delivered
to the Title Company undated, and assemble counterparts into single instruments;
(c)    Disburse, by wire transfer, to Seller of immediately available federal
funds, in accordance with wiring instructions to be obtained by the Title
Company from Seller, all sums to be received by Seller from Purchaser at the
Closing, consisting of the Purchase Price as adjusted in accordance with the
provisions of this Agreement;
(d)    Deliver to Purchaser the Deed and any other Closing Documents to be
recorded in the Official Records by agreeing to cause the same to be recorded in
the Official Records and agreeing to obtain conformed copies of the recorded
Closing Documents for delivery to Purchaser and to Seller following recording;
(e)    Issue to Purchaser the Title Policy required by Section 6.3;
(f)    Deliver to Seller, in addition to Seller’s Closing proceeds, all Closing
Documents deposited with the Title Company for delivery to Seller at the
Closing; and
(g)    Deliver to Purchaser, in addition to any funds deposited by Purchaser in
excess of the amount required to be paid by Purchaser pursuant to this
Agreement, all Closing Documents deposited with the Title Company for delivery
to Purchaser at the Closing.
Section 4.6    Termination Notices. If at any time prior to the expiration of
the Property Approval Period, the Title Company receives a notice from Purchaser
that Purchaser has exercised its termination right under Section 5.4, or if
Purchaser does not timely deliver its Approval Notice under Section 5.4, the
Title Company, within three (3) Business Days after the receipt of such notice
or after the Contingency Date, as applicable, will deliver the Earnest Money
Deposit to Purchaser



--------------------------------------------------------------------------------



without any notice to, or consent of, Seller being required. If at any time,
except as provided in the preceding sentence, the Title Company receives a
certificate of either Seller or of Purchaser (for purposes of this Section 4.6,
the “Certifying Party”) stating that: (a) the Certifying Party is entitled to
receive the Earnest Money Deposit pursuant to the terms of this Agreement, and
(b) a copy of the certificate was delivered as provided herein to the other
party (for purposes of this Section 4.6, the “Other Party”) prior to or
contemporaneously with the giving of such certificate to the Title Company,
then, the Title Company shall notify the Other Party in writing of the Title
Company’s receipt of such certificate. Unless the Title Company has then
previously received, or receives within three (3) Business Days after such
written notification to the Other Party of the Title Company’s receipt of the
Certifying Party’s certificate, contrary instructions from the Other Party, the
Title Company, within one (1) Business Day after the expiration of the foregoing
three (3) Business Day period, will deliver the Earnest Money Deposit to the
Certifying Party, and thereupon the Title Company will be discharged and
released from any and all liability hereunder. If the Title Company receives
contrary instructions from the Other Party within three (3) Business Days
following such written notification to the Other Party of the Title Company’s
receipt of said certificate, the Title Company will not so deliver the Earnest
Money Deposit, but will continue to hold the same pursuant hereto, subject to
Section 4.7.
Section 4.7    Joint Indemnification of Title Company; Conflicting Demands on
Title Company. If this Agreement or any matter relating hereto (other than the
PTR or the Title Policy) becomes the subject of any litigation or controversy,
Purchaser and Seller jointly and severally, will hold the Title Company free and
harmless from any loss or expense, including reasonable attorneys’ fees, that
may be suffered by it by reason thereof other than as a result of the Title
Company’s gross negligence or willful misconduct. In the event conflicting
demands are made or notices served upon the Title Company with respect to this
Agreement, or if there is uncertainty as to the meaning or applicability of the
terms of this Agreement or the Escrow Instructions, Purchaser and Seller
expressly agree that the Title Company will be entitled to file a suit in
interpleader and to obtain an order from the court requiring Purchaser and
Seller to interplead and litigate their several claims and rights among
themselves. Upon the filing of the action in interpleader and the deposit of the
Earnest Money Deposit into the registry of the court, the Title Company will be
fully released and discharged from any further obligations imposed upon it by
this Agreement after such deposit.
Section 4.8    Maintenance of Confidentiality by Title Company. Except as may
otherwise be required by law or by this Agreement, the Title Company will
maintain in strict confidence and not disclose to anyone the existence of this
Agreement, the identity of the parties hereto, the amount of the Purchase Price,
the provisions of this Agreement or any other information concerning the
transactions contemplated hereby, without the prior written consent of Purchaser
and Seller in each instance.
Section 4.9    Investment of Earnest Money Deposit. The Title Company will
invest and reinvest the Earnest Money Deposit, at the instruction and sole
election of Purchaser, only in (a) bonds, notes, Treasury bills or other
securities constituting direct obligations of, or guaranteed by the full faith
and credit of, the United States of America, and in no event maturing beyond the
Closing Date, or (b) an interest-bearing account at a commercial bank mutually
acceptable to Seller, Purchaser and the Title Company. The investment of the
Earnest Money Deposit will be at the sole



--------------------------------------------------------------------------------



risk of Purchaser and no loss on any investment will relieve Purchaser of its
obligations to pay to Seller as liquidated damages the original amount of the
Earnest Money Deposit as provided in Article XIII, or of its obligation to pay
the Purchase Price. All interest earned on the Earnest Money Deposit will be the
property of Purchaser and will be reported to the Internal Revenue Service as
income until such time as Seller is entitled to the Earnest Money Deposit
pursuant to this Agreement. Purchaser will provide the Title Company with a
taxpayer identification number and will pay all income taxes due by reason of
interest accrued on the Earnest Money Deposit.
Section 4.10    Designation of Reporting Person. In order to assure compliance
with the requirements of Section 6045 of the Code and any related reporting
requirements of the Code, the parties hereto agree as follows:
(a)    The Title Company (for purposes of this Section 4.10, the “Reporting
Person”), by its execution hereof, hereby assumes all responsibilities for
information reporting required under Section 6045(e) of the Code.
(b)    Seller and Purchaser each hereby agree:
(i)
to provide to the Reporting Person all information and certifications regarding
such party, as reasonably requested by the Reporting Person or otherwise
required to be provided by a party to the transaction described herein under
Section 6045 of the Code; and

(ii)
to provide to the Reporting Person such party’s taxpayer identification number
and a statement (on Internal Revenue Service Form W-9 or an acceptable
substitute form, or on any other form the applicable current or future Code
sections and regulations might require and/or any form requested by the
Reporting Person), signed under penalties of perjury, stating that the taxpayer
identification number supplied by such party to the Reporting Person is correct.

(c)    Each party hereto agrees to retain this Agreement for not less than four
(4) years from the end of the calendar year in which Closing occurred, and to
produce it to the Internal Revenue Service upon a valid request therefor.
(d)    The addresses for Seller and Purchaser are as set forth in Section 14.1
hereof, and the real estate subject to the transfer provided for in this
Agreement is described in Exhibit A.
ARTICLE V    
INSPECTION OF PROPERTY
Section 5.1    Entry and Inspection.
(a)    During the term of this Agreement, Purchaser and its agents,
representatives, contractors and consultants shall have the right to inspect and
investigate



--------------------------------------------------------------------------------



the Property and conduct such tests, evaluations and assessments of the Property
as Purchaser deems reasonably necessary, appropriate or prudent in connection
with Purchaser’s acquisition of the Property and the consummation of the
transaction contemplated by this Agreement; provided, however, that no invasive
testing or sampling shall be conducted by Purchaser or any Licensee Party upon
the Real Property or Improvements without Seller’s prior written consent, which
consent may be withheld, delayed or conditioned in Seller’s sole and absolute
discretion. Subject to the provisions of this Section 5.1 and subject to the
obligations set forth in Section 5.3 below, Seller will permit Purchaser and its
authorized agents and representatives (collectively, the “Licensee Parties”) the
right to enter upon the Real Property and Improvements at all reasonable times,
during normal business hours, to perform inspections of the Property and
communicate with Tenants and service providers; provided, however, Purchaser
shall not have the right to communicate with Tenants unless interviews and
communications are coordinated through Seller, Seller shall have the right to
participate in any such communications, and Purchaser shall comply with the
notice requirements of the applicable Tenant Lease. Purchaser will provide to
Seller written notice of the intention of Purchaser or the other Licensee
Parties to enter the Real Property or Improvements at least twenty-four (24)
hours prior to such intended entry and specify the intended purpose therefor and
the inspections and examinations contemplated to be made. At Seller’s option,
Seller may be present for any such entry, inspection and communication with any
Tenants and service providers with respect to the Property. Purchaser shall have
the right to conduct a Phase I Environmental Assessment to the extent the same
is to be completed by a reputable, bonded and insured consultant licensed in the
state in which the Property is located carrying the insurance required under
Section 5.3 below. If Purchaser or the other Licensee Parties undertake any
borings or other disturbances of the soil, the soil shall be recompacted to its
condition as existed immediately before any such borings or other disturbances
were undertaken. If Purchaser or any Licensee Party takes any sample from the
Real Property in connection with any testing, Purchaser shall, upon the request
of Seller, provide to Seller a portion of such sample being tested to allow
Seller, if it so chooses, to perform its own testing.
(b)    Subject to the obligations set forth in Section 5.3 below, the Licensee
Parties shall have the right to communicate directly with the Authorities for
any good-faith reasonable purpose in connection with this transaction
contemplated by this Agreement (so long as such communications can be conducted
without disclosing that a sale of the Property is contemplated); provided,
however, Purchaser, except with respect to routine requests for information and
associated follow-up communication, shall provide Seller at least twenty-four
(24) hours prior written notice of Purchaser’s intention to communicate with any
Authorities and Seller shall have the right to participate in any such
communications.
Section 5.2    Document Review.
(a)    Seller shall make available, either via electronic virtual data room, by
delivery of materials to Purchaser’s representatives, by access to the Broker’s
data room, or by being made available at the office of Seller’s property
manager, the following, to the extent in Seller’s possession or control, to
Purchaser and its authorized agents or



--------------------------------------------------------------------------------



representatives for review, inspection, examination, analysis and verification:
(i) the most recent environmental report of the Property issued on behalf of
Seller; (ii) assessments (special or otherwise), ad valorem and personal
property tax bills, covering the three (3) fiscal years preceding the Effective
Date; (iii) Seller’s most currently available rent roll and operating statements
for the stub period of the current calendar year plus the prior two (2) calendar
years; (iv) copies of Tenant Leases, Service Contracts, and Licenses and
Permits; and (v) engineering, mechanical and other drawings, blueprints and
specifications and similar documentation relating to the Property. Purchaser
acknowledges that it has received copies of all the Tenant Leases listed on
Exhibit F and the Service Contracts listed on Exhibit B. “Documents” shall not
include (and Seller shall have no obligation to provide materials requested by
Purchaser that constitute) (1) any document or correspondence which would be
subject to the attorney-client privilege or covered by the attorney work product
doctrine; (2) any document or item which Seller is contractually or otherwise
bound to keep confidential; (3) any documents pertaining to the marketing of the
Property for sale to prospective purchasers; (4) any internal memoranda, reports
or assessments of Seller or Seller’s Affiliates relating to Seller’s valuation
of the Property; (5) any appraisals of the Property, whether prepared internally
by Seller or Seller’s Affiliates or externally; (6) any documents or items which
Seller considers proprietary (such as Seller’s or its property manager’s
operation manuals, software programs or other electronic media or services that
are subject to licenses or other agreements that are personal to Seller or
Seller’s property manager); (7) organizational, financial and other documents
relating to Seller or Seller’s Affiliates (other than evidence of due
authorization and organization as may be required under this Agreement); (8) any
materials projecting or relating to the future performance of the Property; or
(9) any documents pertaining to the Reserved Company Assets.
(b)    Purchaser acknowledges that any and all of the Documents may be
proprietary and confidential in nature (to the extent such Documents do not
contain information (i) known by Purchaser or the Permitted Outside Parties
prior to the receipt thereof, or (ii) generally known or available to the public
other than through the action or inaction of Purchaser or the Permitted Outside
Parties) and shall be made available to Purchaser solely to assist Purchaser in
determining the feasibility of purchasing the Property (including, without
limitation, the financing of such purchase). Purchaser agrees not to disclose
the contents of the Documents, or any of the provisions, terms or conditions
contained therein, to any party outside of Purchaser’s organization other than
its attorneys, partners, members, accountants, consultants, contractors,
representatives, employees, advisors, potential lenders or potential investors
(collectively, for purposes of this Section 5.2(b), the “Permitted Outside
Parties”). Purchaser further agrees that within its organization, or as to
Permitted Outside Parties, the Documents will be disclosed and exhibited only
(A) to those Permitted Outside Parties who need to know such information in
order to advise Purchaser in connection with the feasibility of Purchaser’s
acquisition of the Property (including, without limitation, the financing of
such acquisition), and (B) to the extent required by court or legal
requirements, or to enforce or defend any claim hereunder. Purchaser further
acknowledges that the Documents and other information relating to the leasing
arrangements between Seller and the Tenants or prospective tenants are
proprietary and confidential in nature. Purchaser agrees not to divulge the
contents of



--------------------------------------------------------------------------------



such Documents and other information except in strict accordance with the
confidentiality standards set forth in Article XII and this Section 5.2. In
permitting Purchaser and the Permitted Outside Parties to review the Documents
or information to assist Purchaser, Seller has not waived any privilege or claim
of confidentiality with respect thereto, and no third-party benefits or
relationships of any kind, either express or implied, have been offered,
intended or created by Seller and any such claims are expressly rejected by
Seller and waived by Purchaser and the Permitted Outside Parties, for whom, by
its execution of this Agreement, Purchaser is acting as an agent with regard to
such waiver. Purchaser shall be responsible for any breaches of confidentiality
under this Agreement by any of the Permitted Outside Parties.
(c)    Purchaser shall promptly destroy all copies Purchaser has made (and
computer files of same) of any Documents containing confidential information
before or after the execution of this Agreement, not later than ten (10)
Business Days following the time this Agreement is terminated for any reason.
Purchaser, however, may retain Documents if required by its document retention
policies or if required in connection with any claim or potential claim under
this Agreement.
(d)    Purchaser acknowledges that some of the Documents may have been prepared
by third parties and may have been prepared prior to Seller’s ownership of the
Property. Purchaser hereby acknowledges that, except as expressly provided in
this Agreement, Seller has not made and does not make any representation or
warranty regarding the truth, accuracy or completeness of the Documents or the
sources thereof (whether prepared by Seller, Seller’s Affiliates or any other
person or entity). Seller has not undertaken any independent investigation as to
the truth, accuracy or completeness of the Documents and is providing the
Documents solely as an accommodation to Purchaser.
(e)    For the avoidance of doubt, the provisions of this Section 5.2 shall
expire and be of no further force or effect from and after Closing.
Section 5.3    Entry and Inspection Obligations.
(a)    Purchaser agrees that in entering upon and inspecting or examining the
Property and communicating with any Tenants, Purchaser and the other Licensee
Parties will not disturb the Tenants or interfere with their use of the Property
pursuant to their respective Tenant Leases; interfere with the operation and
maintenance of the Property; damage any part of the Property or any personal
property owned or held by any Tenant or any other person or entity; injure or
otherwise cause bodily harm to Seller or any Tenant, or to any of their
respective agents, guests, invitees, contractors and employees, or to any other
person or entity; permit any liens to attach to the Property by reason of the
exercise of Purchaser’s rights under this Article V; communicate with the
Tenants or service providers except in accordance with this Article V; or reveal
or disclose any information obtained concerning the Property and the Documents
to anyone outside Purchaser’s organization and the Permitted Outside Parties,
and only in accordance with the confidentiality standards set forth in Section
5.2(b). Purchaser will (i) maintain and cause those entering the Property to
maintain commercial general liability (occurrence) insurance in an amount not
less than



--------------------------------------------------------------------------------



Two Million and No/100 Dollars ($2,000,000.00) and on terms (including coverage
for an “insured contract” with respect to the indemnity in Section 5.3(b))
satisfactory to Seller covering any accident arising in connection with the
presence or activities of Purchaser or the other Licensee Parties on the
Property, and deliver to Seller a certificate of insurance verifying such
coverage and Seller and its property manager (Hines Interests Limited
Partnership) being named as an additional insured on such coverage prior to
entry upon the Property; (ii) promptly pay when due the costs of all
inspections, entries, samplings and tests conducted by Purchaser and/or any
Licensee Parties and examinations done with regard to the Property; and (iii)
promptly restore the Property to its condition as existed immediately prior to
any such inspection, investigations, examinations, entries, samplings and tests,
but in no event later than ten (10) days after the damage occurs. Nothing
contained in this Section 5.3 shall be deemed or construed as Seller’s consent
to any further physical testing or sampling with respect to the Property after
the Property Approval Period.
(b)    Purchaser hereby indemnifies, defends and holds Seller and all of its
members, partners, agents, officers, directors, employees, successors, assigns
and Affiliates harmless from and against any and all liens, claims, causes of
action, damages, liabilities, demands, suits, and obligations, together with all
losses, penalties, actual out-of-pocket costs and expenses relating to any of
the foregoing (including but not limited to court costs and reasonable
attorneys’ fees) arising out of any inspections, investigations, examinations,
entries, samplings or tests conducted by Purchaser or any Licensee Party,
whether prior to or after the date hereof, with respect to the Property or any
violation of the provisions of Section 5.2 and/or this Section 5.3; provided
that the foregoing indemnity shall not apply to any claims, damages or other
costs arising by virtue of the mere discovery of any pre-existing condition at
the Property in connection with any inspections, investigations, examinations,
entries, samplings or tests conducted by Purchaser or any Licensee Party, but
only to the extent such parties do not exacerbate such pre-existing condition.
Section 5.4    Property Approval Period. Between the Effective Date and 5:00
p.m. (Pacific Time) on the Contingency Date (the “Property Approval Period”),
Purchaser shall have the right to review and investigate the Property and the
items set forth in Sections 5.1 and 5.2 above (collectively, the “Due Diligence
Items”). Purchaser, in Purchaser’s sole and absolute discretion, may determine
whether or not the Property is acceptable to Purchaser within the Property
Approval Period. If Purchaser determines to proceed with the purchase of the
Property in accordance with this Agreement, then Purchaser shall, prior to 5:00
p.m. (Pacific Time) on the Contingency Date, notify Seller in writing (an
“Approval Notice”) that Purchaser has approved the matters described in Sections
5.1 and 5.2 above, which determination shall be made by Purchaser in its sole
and absolute discretion. If Purchaser fails to timely deliver an Approval Notice
pursuant to the foregoing, this Agreement shall automatically terminate.
Purchaser shall pay any cancellation fees or charges of the Title Company, and
except for Termination Surviving Obligations, the parties shall have no further
rights or obligations to one another under this Agreement.
Section 5.5    Sale “As Is”. THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT HAS
BEEN NEGOTIATED BETWEEN SELLER AND PURCHASER, THIS AGREEMENT REFLECTS THE MUTUAL
AGREEMENT OF SELLER AND PURCHASER,



--------------------------------------------------------------------------------



AND PURCHASER HAS CONDUCTED (OR WILL CONDUCT PRIOR TO THE EXPIRATION OF THE
PROPERTY APPROVAL PERIOD) ITS OWN INDEPENDENT EXAMINATION OF THE PROPERTY. OTHER
THAN ANY SPECIFIC MATTERS REPRESENTED IN THIS AGREEMENT OR THE DOCUMENTS ENTERED
INTO PURSUANT TO THIS AGREEMENT, PURCHASER HAS NOT RELIED UPON AND WILL NOT RELY
UPON, EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER OR
ANY OF SELLER’S AFFILIATES, AGENTS OR REPRESENTATIVES, AND PURCHASER HEREBY
ACKNOWLEDGES THAT NO SUCH REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE. SELLER
SPECIFICALLY DISCLAIMS, AND NEITHER SELLER NOR ANY OF SELLER’S AFFILIATES NOR
ANY OTHER PERSON IS MAKING, ANY REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER
TO PURCHASER AND, EXCEPT AS SET FORTH IN THIS AGREEMENT OR THE DOCUMENTS ENTERED
INTO PURSUANT TO THIS AGREEMENT, NO WARRANTIES OR REPRESENTATIONS OF ANY KIND OR
CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE BY SELLER OR RELIED UPON BY
PURCHASER WITH RESPECT TO THE STATUS OF TITLE TO THE REAL PROPERTY OR THE
MAINTENANCE, REPAIR, CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY
PORTION THEREOF, INCLUDING BUT NOT LIMITED TO (A) ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY, (B) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR
A PARTICULAR PURPOSE, (C) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS, (D) ANY RIGHTS OF PURCHASER UNDER APPROPRIATE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (E) ANY CLAIM BY PURCHASER FOR
DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN, OR UNKNOWN, OR LATENT, WITH RESPECT
TO THE REAL PROPERTY, IMPROVEMENTS OR THE PERSONAL PROPERTY, (F) THE FINANCIAL
CONDITION OR PROSPECTS OF THE PROPERTY OR THE TENANTS AND (G) THE COMPLIANCE OR
LACK THEREOF OF THE REAL PROPERTY OR THE IMPROVEMENTS WITH GOVERNMENTAL
REGULATIONS (INCLUDING, WITHOUT LIMITATION, ALL LAWS AND REGULATIONS PERTAINING
TO ENVIRONMENTAL MATTERS), IT BEING THE EXPRESS INTENTION OF SELLER AND
PURCHASER THAT, EXCEPT AS EXPRESSLY SET FORTH TO THE CONTRARY IN THIS AGREEMENT
OR THE DOCUMENTS ENTERED INTO PURSUANT TO THIS AGREEMENT, THE PROPERTY WILL BE
CONVEYED AND TRANSFERRED TO PURCHASER IN ITS PRESENT CONDITION AND STATE OF
REPAIR, “AS IS” AND “WHERE IS”, WITH ALL FAULTS. Purchaser represents that it is
a knowledgeable, experienced and sophisticated purchaser of real estate, and
that it is relying solely on its own expertise and that of Purchaser’s
consultants in purchasing the Property. In addition, Purchaser, on behalf of
itself and its Affiliates, acknowledges and agrees that, except for the
representations and warranties expressly set forth in this Agreement, it is not
acting (including, as applicable, by entering into this Agreement or
consummating the Sale) in reliance on: (i) any representation or warranty,
express or implied; (ii) any estimate, projection, prediction, data, financial
information, memorandum, presentation or other materials or information provided
or addressed to Purchaser or any of its Affiliates or Representatives, including
any materials or information made available in the electronic data room hosted
by or on behalf of Seller in connection with the Sale, in connection with
presentations by Seller or in any other forum or setting; or (iii) the accuracy
or completeness of any other representation, warranty, estimate, projection,
prediction, data, financial information, memorandum, presentation or other
materials or information. Purchaser



--------------------------------------------------------------------------------



has conducted, and will conduct, such inspections, investigations and other
independent examinations of the Property and related matters as Purchaser deems
necessary, including but not limited to the physical and environmental
conditions thereof, and will rely upon same and not upon any statements of
Seller (excluding the limited specific matters represented by Seller in this
Agreement or the documents entered into pursuant to this Agreement) or of any
Affiliate, officer, director, employee, agent or attorney of Seller. Purchaser
acknowledges that all information obtained by Purchaser was obtained from a
variety of sources and, except as set forth in this Agreement, Seller will not
be deemed to have represented or warranted the completeness, truth or accuracy
of any of the Documents or other such information heretofore or hereafter
furnished to Purchaser. Upon Closing, Purchaser will assume the risk that
adverse matters, including, but not limited to, adverse physical and
environmental conditions, may not have been revealed by Purchaser’s inspections
and investigations. Purchaser further hereby assumes the risk of changes in
applicable Environmental Laws relating to past, present and future environmental
health conditions on, or resulting from the ownership or operation of, the
Property. Purchaser acknowledges and agrees that upon Closing, Seller will sell
and convey to Purchaser, and Purchaser will accept the Property, “AS IS, WHERE
IS,” with all faults. Purchaser further acknowledges and agrees that there are
no oral agreements, warranties or representations, collateral to or affecting
the Property, by Seller, any Affiliate of Seller, any agent of Seller or any
third party. Seller is not liable or bound in any manner by any oral or written
statements, representations or information pertaining to the Property furnished
by any real estate broker, agent, employee, servant or other person, unless the
same are specifically set forth or referred to herein. Purchaser acknowledges
that the Purchase Price reflects the “AS IS, WHERE IS” nature of this sale and
any faults, liabilities, defects or other adverse matters that may be associated
with the Property. Purchaser, with Purchaser’s counsel, has fully reviewed the
disclaimers and waivers set forth in this Agreement, and understands the
significance and effect thereof. Purchaser acknowledges and agrees that the
disclaimers and other agreements set forth herein are an integral part of this
Agreement, and that Seller would not have agreed to sell the Property to
Purchaser for the Purchase Price without the disclaimers and other agreements
set forth in this Agreement.
______/s/ JC_________________
Initials of Purchaser’s Signatory
Section 5.6    Purchaser’s Release of Seller.
(a)    Seller Released From Liability. Purchaser, on behalf of itself and its
partners, members, officers, directors, agents, controlling persons and
Affiliates, hereby releases Seller, Seller’s Affiliates and their respective
partners, members, owners, officers, directors, agents, representatives and
controlling persons (collectively, the “Seller Released Parties”) from any and
all liability, responsibility, penalties, fines, suits, demands, actions,
losses, damages, expenses, causes of action, proceedings, judgments, executions,
costs of any kind or nature whatsoever and claims (collectively, “Claims”)
arising out of or related to any matter or any nature relating to the Property
or its condition (including, without limitation, the presence in the soil, soil
gas, air, structures and surface and subsurface waters, of any Hazardous
Substances or any chemical, material or substance that may in the future be
determined to be toxic, hazardous, undesirable or subject to regulation and/or
that may need to be specially treated, handled and/or removed from the Property
under current or



--------------------------------------------------------------------------------



future federal, state and local laws, regulations or guidelines, any latent or
patent construction defects, errors or omissions, compliance with law matters,
any statutory or common law right Purchaser may have for property damage Claims,
bodily injury Claims, contribution or cost recovery Claims or any other Claims
under Environmental Laws and/or to receive disclosures from Seller, including,
without limitation, any disclosures as to the Property’s location within areas
designated as subject to flooding, fire, seismic or earthquake risks by any
federal, state or local entity, the need to obtain flood insurance, the
certification of water heater bracing and/or the advisability of obtaining title
insurance, or any other condition or circumstance affecting the Property, its
financial viability, use of operation, or any portion thereof), valuation,
salability or utility of the Property, or its suitability for any purpose.
Without limiting the foregoing, Purchaser specifically releases Seller and the
Seller Released Parties from any claims Purchaser may have against Seller and/or
the other Seller Released Parties now or in the future arising from the
environmental condition of the Property or the presence of Hazardous Substances
or contamination on or emanating from the Property, including any rights of
contribution or indemnity.
______/s/ JC_________________
Initials of Purchaser’s Signatory
(b)    Purchaser’s Waiver of Objections. Purchaser acknowledges that it has
inspected the Property, observed its physical characteristics and existing
conditions and had the opportunity to conduct such investigations and studies on
and off said Property and adjacent areas as it deems or deemed necessary, and
Purchaser hereby waives any and all objections to or complaints (including but
not limited to actions based on federal, state or common law and any private
right of action under CERCLA, RCRA or any other state and federal law to which
the Property is or may be subject, including any rights of contribution or
indemnity) against Seller, its Affiliates, or their respective officers,
directors, partners, members, owners, employees or agents regarding physical
characteristics and existing conditions, including without limitation structural
and geologic conditions, subsurface soil and water conditions and solid and
hazardous waste and Hazardous Substances on, under, adjacent to or otherwise
affecting the Property or related to prior uses of the Property.
(c)    Purchaser Assumes Risks of Change in Laws. Purchaser further hereby
assumes the risk of changes in applicable laws and regulations relating to past,
present and future environmental, safety or health conditions on, or resulting
from the ownership or operation of, the Property, and the risk that adverse
physical characteristics and conditions, including without limitation the
presence of Hazardous Substances or other substances, may not be revealed by its
investigation.
______/s/ JC_________________
Initials of Purchaser’s Signatory
(d)    Flood Hazard Zone. Purchaser acknowledges that if the Real Property is
located in an area which the Secretary of the Department of Housing and Urban
Development has found to have special flood hazards, then pursuant to the
National Flood Insurance Program, Purchaser will be required to purchase flood
insurance in order to obtain a loan secured by the Real Property from a
federally regulated financial institution or a loan



--------------------------------------------------------------------------------



insured or guaranteed by an agency of the United States government. Seller shall
have no responsibility to determine whether the Real Property is located in an
area which is subject to the National Flood Insurance Program.
ARTICLE VI    
TITLE AND SURVEY MATTERS
Section 6.1    Survey. On or prior to the Effective Date, Seller has delivered
to Purchaser, at Seller’s cost, a copy of that certain survey dated September
25, 2019 and prepared by Merrimack Engineering Services, Inc. with respect to
the Real Property (the “Survey”). Seller shall have no obligation to obtain any
modification, update, or recertification of the Survey. Any such modification,
update or recertification of the Survey may be obtained by Purchaser at its sole
cost and expense (the “Updated Survey”).
Section 6.2    Title and Survey Review.
(a)    Prior to the Effective Date, Purchaser has caused the Title Company to
furnish or otherwise make available to Purchaser a preliminary title commitment
for the Real Property dated with an effective date of September 4, 2019 (the
“PTR”), and copies of all underlying title documents described in the PTR.
Purchaser has unconditionally approved of the condition of title to the Property
and the Survey, subject to Seller’s obligations set forth in Section 6.2(c)
below. Except as expressly provided in Section 6.2(c) of this Agreement, Seller
shall have no obligation whatsoever to expend or agree to expend any funds, to
undertake or agree to undertake any obligations, or otherwise to cure or agree
to cure any title matters. Purchaser may subsequently object to title matters in
accordance with Section 6.2(b) below, and in no event shall Purchaser ever be
deemed to waive any Must-Cure Matters.
(b)    After the Contingency Date and prior to Closing, Purchaser may notify
Seller in writing of any objections to title or survey matters (i) (x) raised by
the Title Company between the Contingency Date and the Closing and which were
not disclosed in writing by the Title Company to Purchaser prior to the
Contingency Date, or (y) which appear on the Updated Survey but which were not
included on the Survey; (ii) not disclosed in writing by Seller to Purchaser and
the Title Company prior to the Contingency Date; and (iii) that constitute
Material Title Matters (“New Exceptions”); provided that Purchaser must notify
Seller of any objection to any such New Exception within three (3) Business Days
after being made aware of the existence of such New Exception. If Purchaser
fails to deliver to Seller a notice of objections on or before such date,
Purchaser will be deemed to have waived any objection to the New Exceptions, and
the New Exceptions will be included as Permitted Exceptions. Seller will have
two (2) Business Days from the receipt of Purchaser’s notice (and, if necessary,
Seller may extend the Closing Date to provide for such two (2) Business Day
period and for two (2) Business Days following such period for Purchaser’s
response), within which time Seller may, but is under no obligation to, remove
or otherwise obtain affirmative insurance over the objectionable New Exceptions,
or commit to remove or otherwise obtain affirmative insurance over the same at
or prior to Closing. If, within the two (2) Business Day period, Seller does not
remove or otherwise obtain



--------------------------------------------------------------------------------



affirmative insurance over the objectionable New Exceptions, then Purchaser may
terminate this Agreement upon delivering a notice to Seller terminating this
Agreement on or before the date two (2) Business Days following expiration of
the two (2) Business Day cure period, in which case Purchaser shall be entitled
to return of the Earnest Money Deposit. If Purchaser fails to terminate this
Agreement in the manner set forth above, the New Exceptions (except those Seller
has removed or otherwise affirmatively insured over, or committed to do the same
as set forth above) will be included as Permitted Exceptions. If this Agreement
is terminated by Purchaser pursuant to the foregoing provisions of this Section
6.2(b), then neither Purchaser nor Seller shall have any further rights or
obligations hereunder (except for the Termination Surviving Obligations) and the
Independent Consideration shall be paid to Seller.
(c)    Notwithstanding any provision of this Section 6.2 to the contrary, Seller
will be obligated to cure (or cause deletion from the Title Policy or provide
affirmative title insurance over) exceptions to title to the Property listed on
Exhibit K attached hereto (collectively, the “Must-Cure Matters”).
Section 6.3    Title Insurance. It shall be a condition to Purchaser’s
obligation to close that the Title Company issue to Purchaser an ALTA extended
coverage Owner’s Policy of Title Insurance (issued on ALTA form dated 6/17/06)
(the “Title Policy”) for the Property with liability in the amount of the
Purchase Price, showing title to the Property vested in Purchaser, with such
endorsements as Purchaser shall request and the Title Company shall have agreed
to issue prior to the Contingency Date, subject only to: (i) the pre-printed
standard exceptions in the Title Policy, (ii) exceptions approved or deemed
approved by Purchaser pursuant to Section 6.2 above, (iii) the Tenant Leases,
(iv) any taxes and assessments for the year of Closing and for any other year if
not yet due and payable as of the Closing, (v) any liens or claims of liens for
work, service, labor or materials performed or supplied by, for or on behalf of
any Tenant, (vi) all matters shown on the Survey, or any updates thereto, (vii)
any matters which have been removed or affirmatively insured over, and (viii)
any exceptions arising from Purchaser’s actions (collectively, the “Permitted
Exceptions”). It is understood that Purchaser may request any number of
endorsements to the Title Policy, but the issuance of any such endorsements
shall not be a condition to Closing.
ARTICLE VII    
INTERIM OPERATING COVENANTS AND ESTOPPELS
Section 7.1    Interim Operating Covenants. Seller covenants to Purchaser that
during the Interim Period, Seller will:
(a)    Operations. Continue to operate, manage and maintain the Improvements in
the ordinary course of Seller’s business and substantially in accordance with
Seller’s present practice, subject to ordinary wear and tear and Article IX.
(b)    Maintain Insurance. Maintain its current insurance or insurance
equivalent on the Improvements which is at least equivalent in all material
respects to Seller’s insurance policies covering the Improvements as of the
Effective Date.



--------------------------------------------------------------------------------



(c)    Personal Property. Not transfer or remove any Personal Property from the
Improvements except for the purpose of repair or replacement thereof. Any items
of Personal Property replaced after the Effective Date will be installed prior
to Closing and will be of substantially similar quality of the item of Personal
Property being replaced.
(d)    Leases. Not enter into any new lease or any amendments, expansions or
renewals of Tenant Leases, or terminate any Tenant Lease, or grant any material
consent or waiver thereunder which Seller has the right to withhold, without the
prior written consent of Purchaser, which consent will (i) not be unreasonably
withheld, delayed or conditioned prior to the Contingency Date, and (ii) be in
Purchaser’s sole discretion on and after the Contingency Date. Furthermore,
nothing herein shall be deemed to require Purchaser’s consent to any expansion
or renewal of a Tenant Lease which Seller, as landlord, is required to honor
pursuant to any Tenant Lease.
(e)    Service Contracts. Not enter into, or renew the term of, any service
contract, unless such service contract is terminable on thirty (30) days (or
less) prior notice without penalty or unless Purchaser consents thereto in
writing, which approval will (i) not be unreasonably withheld, delayed or
conditioned prior to the Contingency Date, and (ii) be in Purchaser’s sole
discretion on and after the Contingency Date.
(f)    Notices. To the extent received by Seller, promptly deliver to Purchaser
copies of written default notices, notices of lawsuits and notices of violations
of Governmental Regulations affecting the Property.
(g)    Encumbrances. Without Purchaser’s prior approval in its sole discretion,
not voluntarily subject the Property to any additional liens, encumbrances,
covenants or easements, which would not constitute Permitted Exceptions, unless
released prior to Closing.
(h)    Reliance Letter. Use commercially reasonable efforts to obtain a reliance
letter in favor of Purchaser with respect to Seller’s property condition report
for the Property from 2018, duly executed by the entity responsible for
authoring such property condition report.
(i)    Data Room Updates. Provide notice by email to (i) ACQlegal@are.com, (ii)
sbates@are.com, (iii) paul.jakubowski@wilmerhale.com, and (iv)
brett.jackson@wilmerhale.com promptly following the upload of any additional
materials to the Broker’s data room.
Whenever in this Section 7.1 Seller is required to obtain Purchaser’s approval
with respect to any transaction described therein, Purchaser shall, within three
(3) Business Days after receipt of Seller’s request therefor, notify Seller of
its approval or disapproval of same and, if Purchaser fails to notify Seller of
its approval within said three (3) Business Day period, Purchaser shall be
deemed to have approved same.



--------------------------------------------------------------------------------



Section 7.2    Tenant Lease Estoppels.
(a)    It will be a condition to Closing that Seller obtain and deliver to
Purchaser, from each of the major tenants leasing space in the Improvements
listed on Exhibit C-1 (the “Major Tenants”) and from such other Tenants leasing
space at the Improvements, which when added to the Major Tenants, aggregates
eighty percent (80%) of the rentable square footage leased at the Improvements,
executed Acceptable Estoppel Certificates. “Acceptable Estoppel Certificates”
are estoppel certificates in substantially the form of the estoppel certificate
attached hereto as Exhibit C-2, which shall not contain any material
modifications or inconsistencies with respect to the information set forth on
Exhibit F-2, Exhibit G-1 and Exhibit G-2, the rent roll and the Tenant Leases,
and which shall not disclose any alleged material default or unfulfilled
material obligation on the part of the landlord; provided that an estoppel
certificate executed by a Major Tenant in the form prescribed by its Tenant
Lease shall constitute an Acceptable Estoppel Certificate if it is otherwise
consistent with this Section 7.2 and the factual information contained in the
estoppels distributed to such Major Tenant pursuant to the provisions of this
Section 7.2. Notwithstanding anything contained herein to the contrary, Seller’s
failure to obtain the Acceptable Estoppel Certificates in accordance with this
Section 7.2 shall not constitute a default by Seller under this Agreement;
provided that Seller use commercially reasonable efforts to obtain the
Acceptable Estoppel Certificates. Purchaser’s sole and exclusive remedy for a
failure to obtain the Acceptable Estoppel Certificates shall be to terminate
this Agreement and receive a refund of the Earnest Money Deposit. Prior to
delivery of the forms of estoppel certificates to the Major Tenants, Seller will
deliver to Purchaser completed forms of estoppel certificates, in the form
attached hereto as Exhibit C-2 or such forms as required by the applicable
Tenant Lease and containing the information contemplated thereby. Within three
(3) Business Days following Purchaser’s receipt thereof, Purchaser will send to
Seller notice either (i) approving such forms as completed by Seller or (ii)
setting forth in detail all changes to such forms which Purchaser reasonably
believes to be appropriate to make the completed forms of estoppel certificates
accurate and complete. Seller will make such changes to the extent Seller agrees
such changes are appropriate, except that Seller will not be obligated to make
any changes which request more expansive information than is contemplated by
Exhibit C-2 or the form required by the applicable Tenant Lease (but for the
avoidance of confusion, Purchaser shall have the right to require changes to the
information contained in the estoppel certificates to resolve ambiguities in the
Tenant Leases or Seller’s data relating to the same). Purchaser’s failure to
respond within such three (3) Business Day period shall be deemed approval of
such estoppel certificate.
(b)    If estoppel certificates for all Major Tenants and Tenants comprising at
least 60% but less than 80% of the rentable area of the Improvements (inclusive
of Major Tenants) are not obtained, Seller, at its sole option, may elect to
deliver to Purchaser at Closing a representation certificate of Seller in the
form attached hereto as Exhibit C-3 (a “Seller Certificate”) for such Tenants as
is necessary to enable the requirements of Section 7.2(a) to be satisfied. If
Seller subsequently obtains an estoppel certificate meeting the requirements of
Section 7.2(a) hereof from a Tenant for which Seller has delivered a Seller



--------------------------------------------------------------------------------



Certificate, the delivered Seller Certificate for such Tenant will be null and
void, and Purchaser will accept such estoppel certificate in its place.
Section 7.3    OFAC. Pursuant to United States Presidential Executive Order
13224 (“Executive Order”), Seller is required to ensure that it does not
transact business with persons or entities determined to have committed, or to
pose a risk of committing or supporting, terrorist acts and those persons (i)
described in Section 1 of the Executive Order or (ii) listed in the
“Alphabetical Listing of Blocked Persons, Specially Designated Nationals,
Specially Designated Terrorists, Specially Designated Global Terrorists, Foreign
Terrorist Organizations, and Specially Designated Narcotics Traffickers”
published by the United States Office of Foreign Assets Control (“OFAC”), 31
C.F.R. Chapter V, Appendix A, as in effect from time to time (as to (i) and
(ii), a “Blocked Person”). If Seller learns that Purchaser is, becomes, or
appears to be a Blocked Person, Seller may delay the sale contemplated by this
Agreement pending Seller’s conclusion of its investigation into the matter of
Purchaser’s status as a Blocked Person. If Seller determines that Purchaser is
or becomes a Blocked Person, Seller shall have the right to immediately
terminate this Agreement and take all other actions necessary, or in the opinion
of Seller, appropriate to comply with applicable law and Purchaser shall receive
a return of the Earnest Money Deposit.
Section 7.4    
REPRESENTATIONS AND WARRANTIES
Section 7.5    Seller’s Representations and Warranties. The following constitute
the sole representations and warranties of Seller with respect to the purchase
and sale of the Property contemplated hereby. Subject to the limitations set
forth in Article XVI of this Agreement, Seller represents and warrants to
Purchaser the following as of the Effective Date:
(a)    Status. (i) Seller is a limited liability company duly organized and
validly existing under the laws of the State of Delaware and is qualified to
transact business within the State of Massachusetts. Seller has requisite
corporate or other legal entity, as the case may be, power and authority to own,
lease and operate its properties and assets and to carry on its business as it
is now being conducted.
(b)    Authority; Enforceability. Seller has the full power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by Seller has
been, and the performance by Seller of its obligations hereunder will be, duly
authorized by all necessary action on the part of Seller. This Agreement
constitutes the legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, subject to equitable principles and
principles governing creditors’ rights generally.
(c)    Non-Contravention. The execution and delivery of this Agreement by Seller
and the performance by Seller of Seller’s obligations under this Agreement will
not violate any judgment, order, injunction, decree, regulation or ruling of any
court or Authority or conflict with, result in a breach of, or constitute a
default under the organizational documents of Seller, any note or other evidence
of indebtedness, any



--------------------------------------------------------------------------------



mortgage, deed of trust or indenture, or any lease or other material agreement
or instrument to which Seller is a party or by which it is bound.
(d)    Suits and Proceedings. As of the Effective Date, except as listed in
Exhibit E, there are no legal actions, suits or similar proceedings pending and
served, or To Seller’s Knowledge, threatened (in writing) against the Property,
relating to the Property, or Seller’s ownership or operation of the Property,
including without limitation, condemnation, takings by an Authority or similar
proceedings, which individually or in the aggregate would have a material
adverse effect on the Property.
(e)    Non-Foreign Entity. Seller is not a “foreign person” or “foreign
corporation” as those terms are defined in the Code, as amended, and the
regulations promulgated thereunder.
(f)    Tenant Leases and Tenants. As of the Effective Date, the list of Tenants
set forth on Exhibit F attached hereto constitutes all of the Tenants under
Tenant Leases affecting the Property. As of the Effective Date, there are no
leases, licenses or occupancy agreements affecting the Property other than the
Tenant Leases listed on Exhibit F. The copies of the Tenant Leases that have
been provided or made available to Purchaser are true, correct and complete in
all material respects and are listed on Exhibit F-1 and any letters of credit
and security deposits provided in connection with the Tenant Leases are listed
on Exhibit F-2. Except as disclosed on Exhibit E, Seller has not received
written notice of any uncured material default by any party under any Tenant
Lease.
(g)    Service Contracts. As of the Effective Date, Exhibit B is a true and
correct list of the Service Contracts in effect as of the date hereof and Seller
has delivered or made available to Purchaser for review, true and complete
copies of all Service Contracts affecting the Property, as set forth on Exhibit
B. Except as disclosed on Exhibit E, Seller has not received written notice of
any uncured material default by any party under any Service Contract affecting
the Property. Within two (2) Business Days of the Effective Date, Seller shall
deliver a notice of termination (copy of which shall promptly be sent to
Purchaser), to be effective as of the Closing Date, for the Service Contracts
with (i) Nalco Company and (ii) Deluxe Auto Detailing, each of which is
terminable on thirty (30) days’ notice (each, a “Terminated Contract”), and
Purchaser shall be responsible for any payments due to any third party under a
Terminated Contract for the time period between the Closing Date and date which
is thirty (30) days after the date of such notice of termination. Seller, at its
sole cost and expense, shall terminate the PMA (as defined in Section 10.3(c)),
to be effective immediately prior to the Closing, without penalty, fee or
payment to be due from Purchaser, and the PMA shall be deemed a Terminated
Contract. Upon receipt of notice from Purchaser, which Purchaser may send, if at
all, at least two (2) Business Days prior to Closing, Seller shall deliver a
notice of termination for the Service Contract with The Village Bank, and such
Service Contract shall thereafter be deemed a Terminated Contract subject to the
provisions of the preceding sentence.



--------------------------------------------------------------------------------



(h)    Leasing Costs. Except as set forth on Exhibit G-1 and Exhibit G-2
attached hereto, there are no unpaid Leasing Costs currently due and payable
with respect to any Tenant Leases.
(i)    Employee Matters. Seller has no employees at the Property.
(j)    Prohibited Persons. Neither Seller, nor any Affiliate of Seller nor any
Person that directly or indirectly owns ten percent (10%) or more of the
outstanding equity in Seller (collectively, the “Seller Persons”), is, or has
been determined by the U.S. Secretary of the Treasury to be acting on behalf of,
a Blocked Person, or has otherwise been designated as a Person (i) with whom an
entity organized under the laws of the United States is prohibited from entering
into transactions or (ii) from whom such an entity is prohibited from receiving
money or other property or interests in property, pursuant to the Executive
Order or otherwise. In addition, no Seller Person is located in, or operating
from, a country subject to U.S. economic sanctions administered by OFAC.
(k)    Brokers. Except for the fees and expenses payable to Broker, no broker,
investment banker or other person is entitled to any broker’s, finder’s or other
similar fee or commission in connection with the Sale based upon arrangements
made by or on behalf of Seller.
(l)    ERISA. Seller is not, and no portion of the Property constitutes the
assets of, a “benefit plan investor” within the meaning of Section 3(42) of
ERISA and the regulations thereunder. To Seller’s Knowledge, no non-exempt
prohibited transaction under Section 4975 of the Code or Section 406 of ERISA
has occurred with respect to the Property during Seller’s ownership of the
Property.
(m)    No Violations. To Seller’s Knowledge, Seller has not received any written
notification from an Authority within the last twelve (12) months that the Real
Property and Improvements are in violation of any applicable laws.
(n)    Existing Approvals. To Seller’s Knowledge, all necessary or appropriate
approvals and permits (collectively, the “Approvals”) are in full force and
effect. Seller has not received written notice of a violation of any Approval or
that a required Approval is not in place.
(o)    Insurance. Seller has not received any written notice or request from any
insurance company requesting the performance of any work or alteration with
respect to the Property.
(p)    Environmental Reports and Laws. Seller has provided Purchaser with copies
of all environmental reports relating to the Real Property within Seller’s
possession or control and Seller is not aware of any other environmental reports
relating to the Real Property. Seller has not received written notice of a
violation of any Environmental Law within the last twelve (12) months.



--------------------------------------------------------------------------------



(q)    Brokerage Agreements. No brokerage agreements relating to the Property
will be in effect as of the Closing Date.
Section 7.6    Purchaser’s Representations and Warranties. Purchaser represents
and warrants to Seller the following:
(a)    Status. Purchaser is a limited liability company duly formed and validly
existing under the laws of the State of Delaware and qualified to do business in
the State of Massachusetts.
(b)    Authority; Enforceability. The execution and delivery of this Agreement
and the performance of Purchaser’s obligations hereunder have been duly
authorized by all necessary action on the part of Purchaser and its constituent
owners and/or beneficiaries and this Agreement constitutes the legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject to equitable principles and principles governing
creditors’ rights generally.
(c)    Non-Contravention. The execution and delivery of this Agreement by
Purchaser and the consummation by Purchaser of the transactions contemplated
hereby will not violate any judgment, order, injunction, decree, regulation or
ruling of any court or Authority or conflict with, result in a breach of, or
constitute a default under the organizational documents of Purchaser, any note
or other evidence of indebtedness, any mortgage, deed of trust or indenture, or
any lease or other material agreement or instrument to which Purchaser is a
party or by which it is bound.
(d)    Consents. No consent, waiver, approval or authorization is required from
any person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Purchaser or the performance by
Purchaser of the transactions contemplated hereby.
(e)    Prohibited Persons. Neither Purchaser, nor any Affiliate of Purchaser nor
any Person that directly or indirectly owns ten percent (10%) or more of the
outstanding equity in Purchaser (collectively, the “Purchaser Persons”), is, or
has been determined by the U.S. Secretary of the Treasury to be acting on behalf
of, a Blocked Person, or has otherwise been designated as a Person (i) with whom
an entity organized under the laws of the United States is prohibited from
entering into transactions or (ii) from whom such an entity is prohibited from
receiving money or other property or interests in property, pursuant to the
Executive Order or otherwise. In addition, no Purchaser Person is located in, or
operating from, a country subject to U.S. economic sanctions administered by
OFAC.
(f)    ERISA. Purchaser is not an “employee benefit plan,” as defined in
Section 3(3) of ERISA. None of the transactions contemplated herein (including
those transactions occurring after the Closing) shall constitute a “prohibited
transaction” within the meaning of Section 4975(c) of the Code or Section 406 of
ERISA, which transaction is not exempt under Section 4975(d) of the Code or
Section 408 of ERISA.



--------------------------------------------------------------------------------



(g)    Brokers. Except for the fees and expenses payable to Broker (which fees
and expenses shall be payable by Seller), no broker, investment banker or other
Person is entitled to any broker’s, finder’s or other similar fee or commission
in connection with the Sale based upon arrangements made by or on behalf of
Purchaser.
ARTICLE VIII    
CONDEMNATION AND CASUALTY
Section 8.1    Significant Casualty. If, prior to the Closing Date, all or any
portion of the Property is destroyed or damaged by fire or other casualty,
Seller will notify Purchaser of such casualty. Purchaser will have the option,
in the event all or any Significant Portion of the Property is so destroyed or
damaged, to terminate this Agreement in its entirety upon notice to Seller given
not later than ten (10) Business Days after receipt of Seller’s notice. If this
Agreement is terminated, the Earnest Money Deposit will be returned to Purchaser
upon Purchaser’s compliance with Section 4.6 and thereafter neither Seller nor
Purchaser will have any further rights or obligations to the other hereunder
except with respect to the Termination Surviving Obligations. If Purchaser does
not elect to terminate this Agreement, Seller will not be obligated to repair
such damage or destruction, but (a) Seller will assign and turn over to
Purchaser all of the insurance proceeds net of reasonable collection costs (or,
if such have not been awarded, all of its right, title and interest therein)
payable with respect to such fire or other casualty (excluding any proceeds of
insurance that are payable on account of any business interruption, rental
insurance or similar coverage intended to compensate Seller for loss of rental
or other income from the Property attributable to periods prior to the Closing),
and (b) the parties will proceed to Closing pursuant to the terms hereof without
abatement of the Purchase Price, except that Purchaser will receive a credit
against cash due at Closing for the amount of the deductible on such insurance
policy less any amounts expended by Seller to collect any such insurance
proceeds or to make such repairs or to remedy any unsafe conditions at the
Property (other than repairs which are the responsibility of Tenants under
Tenant Leases) as reasonably estimated by Seller.
Section 8.2    Casualty of Less Than a Significant Portion. If less than a
Significant Portion of the Property and the Improvements thereon are damaged as
aforesaid, Purchaser shall not have the right to terminate this Agreement and
Seller will not be obligated to repair such damage or destruction, but (a)
Seller will assign and turn over to Purchaser all of the insurance proceeds net
of reasonable collection costs (or, if such have not been awarded, all of its
right, title and interest therein) payable with respect to such fire or other
casualty (excluding any proceeds of insurance that are payable on account of any
business interruption, rental insurance or similar coverage intended to
compensate Seller for loss of rental or other income from the Property
attributable to periods prior to the Closing), and (b) the parties will proceed
to Closing pursuant to the terms hereof without abatement of the Purchase Price,
except that Purchaser will receive a credit against cash due at Closing for the
amount of the deductible on such insurance policy less any amounts expended by
Seller to collect any such insurance proceeds or to make such repairs or to
remedy any unsafe conditions at the Property (other than repairs which are the
responsibility of Tenants under Tenant Leases) as reasonably estimated by
Seller.



--------------------------------------------------------------------------------



Section 8.3    Condemnation of Property. If any condemnation proceedings are
instituted, or written notice of intent to condemn is given, with respect to all
or any portion of the Property, Seller shall promptly, upon obtaining knowledge
thereof, notify Purchaser thereof (a “Taking Notice”). If the condemnation will
not result in the taking of a Significant Portion of the Property, the parties
shall proceed to Closing, in which event Seller shall assign or pay to Purchaser
at Closing all of Seller’s right, title, and interest in any award payable on
account of the condemnation and/or pay to Purchaser all such awards previously
paid, less any sums reasonably expended by Seller prior to the Closing for the
restoration or repair of the Property or in negotiating or collecting such
condemnation awards. In the event that such condemnation will result in taking
of all or any Significant Portion of the Property, Purchaser shall have the
option, which shall be exercised by written notice to Seller within ten (10)
Business Days after its receipt of the Taking Notice, either (i) to terminate
this Agreement in its entirety in which event the Earnest Money Deposit will be
returned to Purchaser upon Purchaser’s compliance with Section 4.6 and the
parties shall have no further rights or obligations under this Agreement with
respect to the Property (except for the Termination Surviving Obligations), or
(ii) to consummate the purchase of the Property without a reduction of the
Purchase Price, in which event Seller shall assign or pay to Purchaser at
Closing all of Seller’s right, title, and interest in any award payable on
account of the condemnation proceeding and/or pay to Purchaser all such awards
previously paid, less any sums reasonably expended by Seller prior to the
Closing for the restoration or repair of the Property or in negotiating or
collecting such condemnation awards. Failure of Purchaser to give notice of
Purchaser’s election within such ten (10) Business Day period shall be deemed an
election by Purchaser to consummate the purchase pursuant to subsection
(ii) above.
ARTICLE IX    
CLOSING
Section 9.1    Closing. The Closing of the sale of the Property by Seller to
Purchaser will occur on the Closing Date, TIME BEING OF THE ESSENCE, through the
escrow established with the Title Company. At Closing, the events set forth in
this Article X will occur, it being understood that the performance or tender of
performance of all matters set forth in this Article X are mutually concurrent
conditions which may be waived by the party for whose benefit they are intended.
In the event of the failure of any condition of Closing set forth herein (other
than defaults by Purchaser or Seller, as applicable), either of Purchaser or
Seller shall have the right, at its option, to extend the Closing and the
Closing Date one or more times for all extensions not to exceed an aggregate
period of time not to exceed thirty (30) days by delivering notice thereof to
the other on or before the then scheduled Closing Date.
Section 9.2    Purchaser’s Closing Obligations. Purchaser, at its sole cost and
expense, will deliver the following items in escrow with the Title Company
pursuant to Section 4.4, for delivery to Seller at Closing as provided herein:
(a)    The Purchase Price, after all adjustments are made at the Closing as
herein provided, by Federal Reserve wire transfer of immediately available
funds, in accordance with the timing and other requirements of Section 3.4;



--------------------------------------------------------------------------------



(b)    Four (4) counterparts of the General Conveyance and the Rebecca’s
Assignment, duly executed by Purchaser;
(c)    Four (4) counterparts of the General Conveyance of the Equipment, duly
executed by Purchaser;
(d)    One (1) counterpart of the form of each of the Tenant Notice Letters,
duly executed by Purchaser;
(e)    Evidence reasonably satisfactory to Seller and the Title Company that the
person executing the Closing Documents on behalf of Purchaser has full right,
power, and authority to do so;
(f)    Such other documents as may be reasonably necessary or appropriate to
effect the consummation of the transactions which are the subject of this
Agreement, including, without limitation, the “Closing Statement” as that term
is defined in Section 10.4, duly executed by Purchaser; and
(g)    Such other transfer and tax forms, if any, as may be required by state
and local Authorities as part of the transfer of the Property.
Section 9.3    Seller’s Closing Obligations. Seller, at its sole cost and
expense, will deliver (i) the following items (a), (b), (c), (d), (e), (f), (g),
(h), (m), (n) and (o) in escrow with the Title Company at Closing pursuant to
Section 4.4, and (ii) in connection with the Closing, Seller shall deliver items
(i), (j), (k) and (l) to Purchaser:
(a)    A Massachusetts Quitclaim Deed substantially in the form attached hereto
as Exhibit I, duly executed and acknowledged by Seller (the “Deed”), which Deed
shall be delivered to Purchaser by the Title Company agreeing to cause same to
be recorded in the Official Records;
(b)    A termination of lease for that certain Retail Lease Agreement by and
between Seller and Hines Global REIT Riverside Services Inc. dated as of March
27, 2013, as amended, duly executed by Seller and Hines Global REIT Riverside
Services Inc.;
(c)    A termination of (i) the property management agreement between Seller and
Hines Interests Limited Partnership with respect to the Property (the “PMA”),
and (ii) the related property management office lease, each duly executed by
Seller and Hines Interests Limited Partnership;
(d)    Four (4) counterparts of the General Conveyance, Bill of Sale, Assignment
and Assumption, substantially in the form attached hereto as Exhibit H-1 (the
“General Conveyance”), and a separate assignment and assumption of lease with an
affiliate of Purchaser relating to the Tenant Lease for Rebecca’s Cafes, Inc.
(the “Rebecca’s Assignment”), each duly executed by Seller;



--------------------------------------------------------------------------------



(e)    Four (4) counterparts of the General Conveyance, Bill of Sale Assignment
and Assumption of Equipment, substantially in the form attached hereto as
Exhibit H-2 (the “General Conveyance of Equipment”), duly executed by Seller;
(f)    One (1) counterpart of the form of Tenant Notice Letters, duly executed
by Seller;
(g)    Evidence reasonably satisfactory to the Title Company that the person
executing the Closing Documents on behalf of Seller has full right, power and
authority to do so, and evidence that Seller is duly organized and authorized to
execute this Agreement and all other documents required to be executed by Seller
hereunder;
(h)    A certificate in the form attached hereto as Exhibit J (“Non-Foreign
Entity Certification”) from Seller certifying that Seller is not a “foreign
person” as defined in Section 1445 of the Internal Revenue Code of 1986, as
amended;
(i)    The Tenant Deposits, as part of an adjustment to the Purchase Price.
(j)    With respect to those Tenant Leases for which Seller or its lender are
holding letters of credit as security deposits, there shall not be any credit
to, or adjustment in, the Purchase Price, and Seller shall deliver such original
letters of credit to Purchaser at Closing, together with all necessary transfer
documentation, so that Purchaser and the applicable Tenants can arrange to have
the letters of credit reissued in favor of, or endorsed to, Purchaser. Seller
agrees to cooperate with Purchaser post-Closing in connection with the
reissuance or endorsement of any letters of credit and act at the reasonable
discretion of Purchaser with respect thereto (including drawing on the letters
of credit), until the letters of credit are re-issued or endorsed to Purchaser,
and Seller shall pay all transfer and/or other fees relating to such transfers
of letters of credit;
(k)    The Personal Property;
(l)    All keys to the Improvements which are in Seller’s possession;
(m)    Such other transfer and tax forms, if any, as may be required by state
and local Authorities as part of the transfer of the Property;
(n)    An owner’s affidavit or certificate to facilitate the issuance of any
title insurance sought by Purchaser in accordance with the terms hereof in
connection with the transactions contemplated hereby (provided the same does not
increase in any material respect the liability of Seller in a manner not
otherwise provided for herein), and for the avoidance of doubt, Seller agrees
that it shall execute and deliver to the Title Company an owner’s affidavit in
commercially reasonable form, which, among other things, certifies that there
are no parties in possession at the Property other than those tenants and
licensees under the Tenant Leases set forth in Exhibit F-1; and
(o)    Such other documents as may be reasonably necessary or appropriate to
effect the consummation of the transactions which are the subject of this
Agreement, including, without



--------------------------------------------------------------------------------



limitation, the Closing Statement duly executed and delivered by Seller
(provided the same do not increase in any material respect the costs to, or
liability or obligations of, Seller in a manner not otherwise provided for
herein).
Section 9.4    Prorations.
(a)    Seller and Purchaser agree to adjust, as of 11:59 p.m. on the day
immediately preceding the Closing Date (the “Closing Time”), the following
(collectively, the “Proration Items”): (i) real estate and personal property
taxes and assessments for the year in which Closing occurs, (ii) utility bills
(except as hereinafter provided), (iii) collected Rentals (subject to the terms
of (b) below), and (iv) operating expenses payable by the owner of the Property
(on the basis of a 366-day year, actual days elapsed). Seller will be charged
and credited for the amounts of all of the Proration Items relating to the
period up to and including the Closing Time, and Purchaser will be charged and
credited for all of the Proration Items relating to the period after the Closing
Time. Such preliminary estimated Closing prorations shall be set forth on a
preliminary closing statement to be prepared by the Title Company and submitted
to Seller and Purchaser for each party’s approval at least three (3) Business
Days prior to the Closing Date (the “Closing Statement”). The Closing Statement,
once agreed upon, shall be signed by Purchaser and Seller and delivered to the
Title Company for purposes of making the preliminary proration adjustment at
Closing subject to the final cash settlement provided for below. The preliminary
proration shall be paid at Closing by Purchaser to Seller (if the preliminary
prorations result in a net credit to Seller) or by Seller to Purchaser (if the
preliminary prorations result in a net credit to Purchaser) by increasing or
reducing the cash to be delivered by Purchaser in payment of the Purchase Price
at the Closing. If the actual amounts of the Proration Items are not known as of
the Closing Time, the prorations will be made at Closing on the basis of the
best evidence then available; thereafter, when actual figures are received,
re-prorations will be made on the basis of the actual figures, and a final cash
settlement will be made between Seller and Purchaser. No prorations will be made
in relation to insurance premiums (except to the extent covered by the proration
of Operating Expense Recoveries), and Seller’s insurance policies will not be
assigned to Purchaser. Final readings and final billings for utilities will be
made if possible as of the Closing Time, in which event no proration will be
made at the Closing with respect to utility bills (except to the extent covered
by the proration of Operating Expense Recoveries). Seller will be entitled to
all deposits presently in effect with the utility providers, and Purchaser will
be obligated to make its own arrangements for deposits with the utility
providers. A final reconciliation of Proration Items shall be made by Purchaser
and Seller on or before June 30, 2020 (herein, the “Final Proration Date”). The
provisions of this Section 10.4 will survive the Closing until the Final
Proration Date, and in the event any items subject to proration hereunder are
discovered prior to the Final Proration Date, the same shall be promptly
prorated by the parties in accordance with the terms of this Section 10.4.
(b)    Purchaser will receive a credit on the Closing Statement for the prorated
amount (as of the Closing Time) of all Rentals previously paid to and collected
by Seller and attributable to any period following the Closing Time. After the
Closing, Seller,



--------------------------------------------------------------------------------



promptly and on a rolling basis, will cause to be paid or turned over to
Purchaser all Rentals, if any, received by Seller after Closing and properly
attributable to any period following the Closing Time. “Rentals” includes fixed
monthly rentals, parking rentals and charges, additional rentals, percentage
rentals, escalation rentals (which include such Tenant’s proportionate share of
building operation and maintenance costs and expenses as provided for under the
applicable Tenant Lease, to the extent the same exceeds any expense stop
specified in such Tenant Lease), retroactive rentals, administrative charges,
utility charges, tenant or real property association dues, storage rentals,
special event proceeds, temporary rents, telephone receipts, locker rentals,
vending machine receipts and other sums and charges payable to Seller under the
Tenant Lease or from other occupants or users of the Property, excluding
specific tenant billings which are governed by Section 10.4(d). Rentals are
“Delinquent” if they were due prior to the Closing Time and payment thereof has
not been made on or before the Closing Time. Delinquent Rentals will not be
prorated. Until the end of the Survival Period, Purchaser agrees to use good
faith collection procedures with respect to the collection of any Delinquent
Rentals, but Purchaser will have no liability for the failure to collect any
such amounts and will not be required to conduct lock-outs or take any other
legal action to enforce collection of any such amounts owed to Seller by Tenants
of the Property. With respect to any Delinquent Rentals received by Purchaser
within the Survival Period, Purchaser shall pay to Seller any rent or payment
actually collected during the Survival Period properly attributable to the
period prior to the Closing Time. All sums collected by Purchaser during the
Survival Period from such Tenant (excluding Tenant payments for Operating
Expense Recoveries attributable to the period prior to the Closing Time and
tenant specific billings for tenant work orders and other specific services as
described in and governed by Section 10.4(d) below, all of which shall be
payable to and belong to Seller in all events, notwithstanding anything herein
to the contrary) will be applied first to amounts currently owed by such Tenant
to Purchaser (including Delinquent Rentals attributable to the period after the
Closing Time), then any collection costs of Purchaser related to such Tenant,
and then to prior delinquencies owed by Tenant to Seller. Seller shall be
entitled to institute legal actions to pursue Delinquent Rentals after Closing,
but in no event shall Seller be permitted to institute eviction proceedings
against any Tenant or interfere with such Tenant’s use and occupancy of its
leased premises. Any sums collected by Purchaser and due to Seller will be
promptly remitted to Seller, and any sums collected by Seller and due to
Purchaser will be promptly remitted to Purchaser.
(c)    Seller will prepare a reconciliation as of the Closing Time of the
amounts of all billings and charges for operating expenses and taxes
(collectively, “Operating Expense Recoveries”) for calendar years 2019 and 2020.
If less amounts have been collected from Tenants for Operating Expense
Recoveries for calendar years 2019 and 2020 than would have been owed by Tenants
under the Tenant Leases if the reconciliations under such Tenant Leases were
completed as of the Closing Time based on the operating expenses incurred by
Seller for calendar years 2019 and 2020 up to the Closing Time (as prorated
pursuant to Section 10.4(a) above), Purchaser will pay such difference to Seller
at Closing as an addition to the Purchase Price. If more amounts have been
collected from Tenants for Operating Expense Recoveries for calendar years 2019
and 2020 than would have been owed by Tenants under the Tenant Leases if the
reconciliations under the Tenant



--------------------------------------------------------------------------------



Leases were completed as of the Closing Time based on the operating expenses
incurred by Seller for calendar years 2019 and 2020 up to the Closing Time (as
prorated pursuant to Section 10.4(a) above), Seller will pay to Purchaser at
Closing as a credit against the Purchase Price such excess collected amount.
Purchaser and Seller shall cooperate to finalize prorations of the Operating
Expense Recoveries within 120 days after Closing, and in no event later than
June 30, 2020, in order to (x) make adjustments necessary to the extent
estimates used in the calculation of such reconciliation at Closing differ from
actual bills received after Closing for those items covered by such
reconciliation at Closing and (y) to correct any errors. As part of the
foregoing post-Closing reconciliation, Purchaser shall be responsible for (i)
collecting from Tenants the amount of any outstanding Operating Expense
Recoveries for calendar year 2019, and (ii) reimbursing Tenants for amounts
attributable to Operating Expense Recoveries for calendar year 2019, as may be
necessary. After the Final Proration Date, subject to Section 10.4(b) dealing
with Delinquent Rentals, the foregoing proration will fully relieve Seller from
any responsibility to Tenants or Purchaser for such matters.
(d)    With respect to specific tenant billings for work orders, special items
performed or provided at the request of a Tenant or other specific services,
which are collected by Purchaser or Seller after the Closing Time but expressly
state they are for such specific services rendered by Seller or its property
manager prior to the Closing Time, Purchaser shall cause such collected amounts
to be paid to Seller, or Seller may retain such payment if such payment is
received by Seller after the Closing Time.
(e)    (i) Seller shall pay those Leasing Costs incurred in connection with any
Tenant Lease space in the Property, or any amendment or supplement thereto,
entered into prior to the Effective Date, but only to the extent identified on
Exhibit G-1 attached hereto to the extent unpaid as of the Closing Date (“Seller
Leasing Costs”), but expressly excluding the Leasing Costs described in Exhibit
G-2 attached hereto; (ii) Purchaser will be solely responsible for and shall pay
all Leasing Costs (“New Tenant Costs”) incurred or to be incurred in connection
with any new Tenant Lease, or the renewal, expansion, or modification of any
Tenant Lease executed on or after the Effective Date (the terms of which have
been approved, if applicable, by Purchaser in accordance with Section 7.1(d))
plus the Leasing Costs identified on Exhibit G-2 (“Purchaser Leasing Costs”);
(iii) to the extent Seller Leasing Costs described in clause (i) above remain
unpaid as of Closing, Purchaser shall receive a credit from Seller therefor at
Closing and Purchaser shall be responsible after Closing for paying any Leasing
Costs for which Purchaser received such a credit; (iv) to the extent Purchaser
Leasing Costs described in clause (ii) above have been paid by Seller, Seller
shall receive a credit from Purchaser therefor at Closing; and (v) Purchaser
will be solely responsible for and shall pay all New Tenant Costs and all other
Leasing Costs (whether arising before or after Closing).
Section 9.5    Delivery of Real Property. Upon completion of the Closing, Seller
will deliver to Purchaser possession of the Real Property and Improvements,
subject to the Tenant Leases and the Permitted Exceptions.



--------------------------------------------------------------------------------



Section 9.6    Costs of Title Company and Closing Costs. Costs of the Title
Company and other Closing costs incurred in connection with the Closing will be
allocated as follows:
(a)    Purchaser will pay (i) all premium and other incremental costs for
obtaining the Title Policy and all endorsements thereto, (ii) all premiums and
other costs for any mortgagee policy of title insurance, including but not
limited to any endorsements or deletions, (iii) Purchaser’s attorney’s fees,
(iv) 1/2 of all of the Title Company’s escrow and closing fees, if any, (v) the
costs of any update, modification, or recertification of the Survey, and (vi)
any mortgage recording tax or recording fees, including fees to record the Deed
and municipal lien certificates, except for those recording fees that are
Seller’s responsibility pursuant to Section 10.6(b).
(b)    Seller will pay (i) the initial cost of the Survey, (ii) 1/2 of all of
the Title Company’s escrow and closing fees, if any, (iii) Seller’s attorneys’
fees, (iv) any transfer taxes imposed on the sale (but not the financing) of the
Real Property by the City, County and State in which the Real Property is
located, (v) prepayment penalties or premiums incurred by Seller with respect to
prepaying the Property’s existing mortgage indebtedness at Closing (if any), and
(vi) any recording fees for the discharge of existing indebtedness at Closing
(if any).
(c)    Any other costs and expenses of Closing not provided for in this Section
10.6 shall be allocated between Purchaser and Seller in accordance with the
custom in the county in which the Property is located.
(d)    If the Closing does not occur on or before the Closing Date for any
reason whatsoever, the costs incurred through the date of termination will be
borne by the party incurring same.
Section 9.7    Post-Closing Delivery of Notice Letters. Immediately following
Closing, Purchaser will deliver to each Tenant (via messenger or certified mail,
return receipt requested) a written notice executed by Purchaser and Seller (i)
acknowledging the sale of the Property to Purchaser, (ii) acknowledging that
Purchaser has received and is responsible for the Tenant Deposits (specifying
the exact amount of the Tenant Deposits) and (iii) indicating that rent should
thereafter be paid to Purchaser and giving instructions therefor (the “Tenant
Notice Letters”). Purchaser shall provide to Seller a copy of each Tenant Notice
Letter promptly after delivery of same, and proof of delivery of same promptly
after such proof is available.
Section 9.8    General Conditions Precedent to Purchaser’s Obligations Regarding
the Closing. The obligation of Purchaser to close the transaction hereunder
shall be conditioned upon the satisfaction of the following conditions, any of
which may be waived by written notice from Purchaser to Seller:
(a)    Seller shall have performed or complied in all material respects with all
of the obligations of Seller set forth in Section 10.3 as of the Closing Date;



--------------------------------------------------------------------------------



(b)    The Title Company shall be irrevocably committed to issue the Title
Policy as provided in Section 6.3;
(c)    Purchaser shall have received the Acceptable Estoppel Certificates to the
extent required under Section 7.2;
(d)    Prior to Closing, Seller shall have entered into (i) a lease amendment
with PayPal, Inc. substantially in the form attached hereto as Exhibit L-1 and
(ii) a termination agreement with NaviHealth, Inc. substantially in the form
attached hereto as Exhibit L-2; and
(e)    Subject to Section 10.9, each of the representations and warranties of
Seller contained in this Agreement shall be true and correct (determined without
regard to any qualification by any of the terms “material” therein) as of the
date hereof and as of the Closing Date as though made on and as of the Closing
Date (except to the extent a representation or warranty is made as of a specific
date, in which case such representation or warranty shall be true and correct at
and as of such date, without regard to any such qualifications therein), except
with respect to Authorized Qualifications.
The term “Authorized Qualifications” shall mean any qualifications to the
representations and warranties made by Seller in Section 8.1 to reflect (i) new
Tenant Leases, Tenant Lease amendments, new Service Contracts, and/or Service
Contract amendments, executed by Seller in accordance with this Agreement, and
(ii) any action taken by Seller in accordance with any Tenant Leases, Service
Contracts, or Permitted Exceptions not prohibited by this Agreement, and (iii) a
Tenant Lease default or a Tenant insolvency occurring after the Effective Date.
The term “Immaterial Events” shall mean facts or events that do not, in the
aggregate, result in a loss of value, damage, claim or expense in excess of
$250,000. Authorized Qualifications and Immaterial Events shall not constitute a
default by Seller or a failure of a condition precedent to Closing.
Section 9.9    Breaches of Seller’s Representations Prior to Closing. If, prior
to the Closing, there occurs or exists a breach of a representation or warranty
of Seller that in the aggregate with all other such breaches has the effect of
constituting Authorized Qualifications and/or Immaterial Events, then Purchaser
shall have no remedy therefor and must proceed to the Closing with no adjustment
of the Purchase Price and Seller shall have no liability therefor. If, prior to
the Closing, a breach (which is not the result of an Authorized Qualification or
an Immaterial Event) occurs (a “Material Breach”), then Purchaser may, as its
sole and exclusive remedy, upon the delivery of written notice of such breach to
Seller either (i) proceed to close the purchase of the Property without
adjustment of the Purchase Price on account of such asserted breach (and with no
liability to Seller) and waive any claims against Seller for such Claims with
respect to such breach or (ii) terminate this Agreement by the giving of the
written notice to Seller of same, in which event this Agreement will terminate,
in which case the Earnest Money Deposit shall be returned to Purchaser,
provided, if Purchaser does not exercise its right to terminate this Agreement
on or before the earlier of (1) the Closing or (2) the date that is five (5)
Business Days after Purchaser becomes aware of such facts or events, then
Purchaser shall be deemed to have elected to waive the condition and proceed to
Closing.



--------------------------------------------------------------------------------



Section 9.10    General Conditions Precedent to Seller’s Obligations Regarding
the Closing. The obligation of Seller hereunder to close the transaction
hereunder shall be conditioned upon the satisfaction of each of the following
conditions, any of which may be waived by written notice from Seller to
Purchaser:
(a)    Purchaser shall have performed or complied in all material respects with
all of the covenants and obligations of Purchaser set forth in Section 10.2, as
of the Closing Date; and
(b)    The representations and warranties of Purchaser made in Section 8.2 shall
be true and correct in all material respects.
Section 9.11    Failure of Condition. If any condition precedent to Seller’s
obligation to effect the Closing (as set forth in Section 10.10) is not
satisfied by the Closing Date, then Seller shall be entitled to terminate this
Agreement by notice thereof to Purchaser and the Title Company. If any condition
precedent to Purchaser’s obligation to effect the Closing (as set forth in
Section 10.8) is not satisfied by the Closing Date, then subject to Section
10.9, Purchaser shall be entitled to terminate this Agreement by notice thereof
to Seller and the Title Company. If this Agreement is so terminated, then
Purchaser shall be entitled to receive the Earnest Money Deposit and no party
shall have any further obligations hereunder, except for Termination Surviving
Obligations, provided that, notwithstanding the foregoing, if the applicable
conditions precedent are not satisfied due to a default by Seller or Purchaser
hereunder, then Article XIII shall govern and this Section 10.11 shall not
apply.
ARTICLE X    
BROKERAGE
Section 10.1    Brokers. Seller agrees to pay to Jones Lang LaSalle (“Broker”) a
real estate commission at Closing (but only in the event of Closing in strict
compliance with this Agreement) pursuant to a separate agreement. Purchaser and
Seller will indemnify, defend and hold the other party harmless from any
brokerage or finder’s fee or commission claimed by any person asserting its
entitlement thereto at the alleged instigation of the indemnifying party for or
on account of this Agreement or the transactions contemplated hereby.
ARTICLE XI    
CONFIDENTIALITY
Section 11.1    Confidentiality.
(a)Purchaser and Seller, and each of their respective Affiliates, shall hold as
confidential the pendency of this transaction, the terms, conditions, and
negotiations concerning the same, and the documents and information supplied by
Seller to Purchaser, and shall not release any such information to third parties
without the prior written consent of the other party hereto, except:



--------------------------------------------------------------------------------



(i)    any information that (A) was previously or is hereafter publicly
disclosed (other than as a result of disclosures by Purchaser or Seller, or
their respective agents, employees, Affiliates, officers, directors,
consultants, accountants, legal counsel, or other advisors, or the Title
Company, of any of the foregoing with a need to know such information, in
violation of this Agreement or other confidentiality agreements to which
Purchaser and Seller (or their respective Affiliates) are a party); (B) becomes
available to Purchaser on a non-confidential basis from any person or entity
other than Seller; or (C) was independently developed by Purchaser;
(ii)    to (A) Purchaser’s and Seller’s respective agents, employees,
Affiliates, officers, directors, consultants, accountants, legal counsel, or
other advisors, or the Title Company, of any of the foregoing with a need to
know such information, or (B) Purchaser’s or its Affiliates’ actual or potential
partners, rating agencies, underwriters, lenders or tenants; provided, in each
case, that they are advised as to the confidential nature of such information
and are instructed to maintain such confidentiality;
(iii)    to the extent such party reasonably believes that such disclosure is
required by law, regulation (including U.S. Securities and Exchange Commission
(“SEC”) rules and regulations and the preparation or filing of any tax returns
or other filings), or order of a court or other governmental body (provided
prior written notice of disclosure pursuant to any such order shall be provided
to the other party);
(iv)    as made by Purchaser or its Affiliates in connection with an earnings
call or other communications to actual or potential investors, shareholders or
analysts, or any public company communications or filings;
(v)    in connection with any suit, action, dispute, arbitration or other
proceedings between the parties hereto or their respective Affiliates; or
(vi)    from and after Closing, Purchaser shall have the unrestricted right to
disclose such confidential information relating to the Property (as
distinguished from confidential information relating to the economics of the
transactions contemplated hereby).
The foregoing shall replace and supersede any prior confidentiality agreement
that may have been entered into by the parties or their Affiliates with respect
to the transactions contemplated hereby.
(a)    Without limiting the provisions of the foregoing Section 12.1(a), neither
Seller nor Buyer may issue a press release with respect to this Agreement and
the transactions contemplated hereby without the prior written consent of the
other party and provided that the content of any such press release shall be
subject to the prior written consent of the other party.
(b)    Notwithstanding anything to the contrary herein, Seller or its Affiliates
(or any entity advised by Seller’s affiliates) shall be permitted to disclose in
press releases, SEC and other filings with governmental authorities, financial
statements and/or other communications such information regarding the
transaction contemplated by this Agreement and/or the terms of this Agreement
and any such information relating to the Property as it may reasonably believe
to be necessary to comply with any applicable federal or state securities laws,
rules, or regulations



--------------------------------------------------------------------------------



(including SEC rules and regulations), “generally accepted accounting
principles,” or other accounting rules or procedures; provided that, except with
respect to Seller’s 8-K and 10-K filings with the SEC, Seller shall provide
written notice to Purchaser at least three (3) Business Days prior to any
disclosure pursuant to this subsection (c).
(c)    The provisions of this Section 12.1 will survive any termination of this
Agreement.
ARTICLE XII    
REMEDIES
Section 12.1    Default by Seller. If Closing of the purchase and sale
transaction provided for herein does not occur as herein provided by reason of
any default of Seller, Purchaser may, as Purchaser’s sole and exclusive remedy,
(a) elect by written notice to Seller within five (5) days following the
scheduled Closing Date, to terminate this Agreement, in which event Purchaser
will receive (x) from the Title Company, the Earnest Money Deposit, and (y) from
Seller, reimbursement of Purchaser’s third-party legal and diligence costs (up
to a maximum of $150,000), and Seller and Purchaser will have no further rights
or obligations under this Agreement, except with respect to the Termination
Surviving Obligations, or (b) pursue specific performance of this Agreement, so
long as any action or proceeding commenced by Purchaser against Seller shall be
filed and served within sixty (60) days after the scheduled Closing Date, and,
in either event, Purchaser hereby waives all other remedies, including without
limitation, any claim against Seller for damages of any type or kind including,
without limitation, consequential or punitive damages. Unless otherwise
expressly required pursuant to this Agreement, in no event shall Seller be
obligated to undertake any of the following (i) change the condition of the
Property or restore the same after any fire or casualty; (ii) expend money or
post a bond to remove or insure over anything other than a Must-Cure Matter or
to correct any matter shown on a survey of the Property; (iii) secure any
permit, approval, or consent with respect to the Property or Seller’s conveyance
thereof; or (iv) expend any money to repair, improve or alter the Improvements
or any portion thereof. Notwithstanding the foregoing, nothing contained in this
Section 13.1 will limit Purchaser’s remedies at law, in equity or as herein
provided in the event of a breach by Seller of any of the Closing Surviving
Obligations after Closing or the Termination Surviving Obligations after
termination, subject to the terms and provisions of this Agreement.
Section 12.2    DEFAULT BY PURCHASER. IN THE EVENT THE CLOSING AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN DO NOT OCCUR AS PROVIDED
HEREIN (TIME BEING OF THE ESSENCE) BY REASON OF ANY DEFAULT OF PURCHASER,
PURCHASER AND SELLER AGREE IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO
FIX THE DAMAGES WHICH SELLER MAY SUFFER. PURCHASER AND SELLER HEREBY AGREE THAT
(i) AN AMOUNT EQUAL TO THE EARNEST MONEY DEPOSIT, TOGETHER WITH ALL INTEREST
ACCRUED THEREON, IS A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT SELLER
WOULD SUFFER IN THE EVENT PURCHASER DEFAULTS AND FAILS TO COMPLETE THE PURCHASE
OF THE PROPERTY, AND (ii) THE TITLE COMPANY SHALL PAY THE EARNEST MONEY DEPOSIT,
TOGETHER WITH ALL INTEREST ACCRUED



--------------------------------------------------------------------------------



THEREON, TO SELLER AND WILL BE THE FULL, AGREED AND LIQUIDATED DAMAGES FOR
PURCHASER’S DEFAULT AND FAILURE TO COMPLETE THE PURCHASE OF THE PROPERTY, AND
WILL BE SELLER’S SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN EQUITY) FOR ANY
DEFAULT OF PURCHASER RESULTING IN THE FAILURE OF CONSUMMATION OF THE CLOSING,
WHEREUPON THIS AGREEMENT WILL TERMINATE AND SELLER AND PURCHASER WILL HAVE NO
FURTHER RIGHTS OR OBLIGATIONS HEREUNDER, EXCEPT WITH RESPECT TO THE TERMINATION
SURVIVING OBLIGATIONS. NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS
SECTION 13.2 HEREIN WILL LIMIT SELLER’S REMEDIES AT LAW, IN EQUITY OR AS HEREIN
PROVIDED IN THE EVENT OF A BREACH BY PURCHASER OF ANY OF THE CLOSING SURVIVING
OBLIGATIONS AFTER CLOSING OR THE TERMINATION SURVIVING OBLIGATIONS AFTER
TERMINATION.
Section 12.3    Consequential and Punitive Damages. Seller and Purchaser each
waive any right to sue the other for any consequential or punitive damages for
matters arising under this Agreement (it being understood that Seller and
Purchaser each have waived the right to obtain incidental, special, exemplary or
consequential damages in connection with any default of Purchaser or Seller
respectively, or otherwise, which, in the case of Purchaser, include, without
limitation, loss of profits or inability to secure lenders, investors or
buyers).
ARTICLE XIII    
NOTICES
Section 13.1    Notices. All notices or other communications required or
permitted hereunder will be in writing, and will be given by (a) personal
delivery, or (b) professional expedited delivery service with proof of delivery,
or (c) electronic mail (received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), sent to the
intended addressee at the address set forth below, or to such other address or
to the attention of such other person as the addressee will have designated by
written notice sent in accordance herewith and will be deemed to have been given
either at the time of personal delivery, or, in the case of expedited delivery
service, as of the date of first attempted delivery on a Business Day at the
address or in the manner provided herein, or, in the case of electronic mail
transmission, upon receipt if on a Business Day and, if not on a Business Day,
on the next Business Day. Unless changed in accordance with the preceding
sentence, the addresses for notices given pursuant to this Agreement will be as
follows:
To Purchaser:
c/o Alexandria Real Estate Equities, Inc.


26 North Euclid Avenue

Pasadena, California 91101



--------------------------------------------------------------------------------




Attn: Corporate Secretary
Re: Riverside Center, Newton, MA

Email: ACQlegal@are.com
with copy to:
WilmerHale

60 State Street

Boston, Massachusetts 02109

Attn: Paul Jakubowski

Email: paul.jakubowski@wilmerhale.com


To Seller:
HINES GLOBAL REIT RIVERSIDE CENTER LLC

c/o Hines Global REIT Advisors Limited Partnership
2800 Post Oak Boulevard, Suite 4800
Houston, Texas 77056
Attn: Kevin McMeans
Email: kevin.mcmeans@hines.com
with copy to:    HINES GLOBAL REIT RIVERSIDE CENTER LLC

            c/o Hines Global REIT Advisors Limited Partnership

            2800 Post Oak Boulevard, Suite 4800

            Houston, Texas 77056

            Attn: Jason P. Maxwell – General Counsel
Email: jason.maxwell@hines.com



--------------------------------------------------------------------------------



with copy to:    Baker Botts L.L.P.
2001 Ross Avenue, Suite 600
Dallas, Texas 75201
Attn:    Jonathan W. Dunlay
Email:    jon.dunlay@bakerbotts.com
ARTICLE XIV    
ASSIGNMENT AND BINDING EFFECT
Section 14.1    Assignment; Binding Effect. Purchaser will not have the right to
assign this Agreement without Seller’s prior written consent, to be given or
withheld in Seller’s sole and absolute discretion. Notwithstanding the
foregoing, Purchaser may assign its rights under this Agreement to a
wholly-owned and controlled Affiliate of Purchaser without the consent of
Seller, provided that any such assignment does not relieve Purchaser of its
obligations hereunder. This Agreement will be binding upon and inure to the
benefit of Seller and Purchaser and their respective successors and permitted
assigns, and no other party will be conferred any rights by virtue of this
Agreement or be entitled to enforce any of the provisions hereof. Whenever a
reference is made in this Agreement to Seller or Purchaser, such reference will
include the successors and permitted assigns of such party under this Agreement.
ARTICLE XV    
LIMITATIONS ON SURVIVAL AND LIABILITY
Section 15.1    Survival of Representations, Warranties and Covenants.
(a)    Notwithstanding anything to the contrary contained in this Agreement, the
representations, warranties and covenants of Seller set forth in this Agreement
and Seller’s liability under any provision of this Agreement and under any
Closing Document, will survive the Closing only until the end of the Survival
Period. Purchaser shall not have any right to bring any action against Seller as
a result of (i) any untruth, inaccuracy or breach of such representations,
warranties, or covenants under this Agreement or any Closing Document, or (ii)
the failure of Seller to perform its obligations under any other provision of
this Agreement or under any other document or agreement executed in connection
with this Agreement, including all documents and agreements executed at Closing
(“Closing Documents”), (x) unless Purchaser has delivered written notice of such
untruth, inaccuracy, breach or failure within the Survival Period, and (y)
unless and until the aggregate amount of all liability and losses arising out of
all such untruths, inaccuracies, breaches and failures exceeds $75,000, and then
Seller’s liability shall start from the first dollar of Purchaser’s losses. In
addition, in no event will Seller’s liability for all such untruths,
inaccuracies, breaches, and/or failures under Section 8.1, any other provision
of this Agreement or under any Closing Documents exceed, in the aggregate, one
and one-half percent (1.5%) of the Purchase Price.
(b)    Seller shall have no liability with respect to any of Seller’s
representations, warranties and covenants herein if, prior to the Closing,
Purchaser has actual knowledge of any breach of a representation, warranty or
covenant of Seller herein, or



--------------------------------------------------------------------------------



Purchaser has actual knowledge (from whatever source, including, without
limitation, any tenant estoppel certificates, as a result of Purchaser’s review
of the Due Diligence Items and its due diligence tests, investigations and
inspections of the Property, or written disclosure by Seller or Seller’s agents
and employees) that contradicts any of Seller’s representations, warranties or
covenants, or agreements herein, and Purchaser nevertheless consummates the
transaction contemplated by this Agreement. Purchaser’s “actual knowledge” shall
mean the actual, conscious knowledge of Hunter Kass.
(c)    Subject to Sections 16.1(a) and 16.1(b), the Closing Surviving
Obligations will survive Closing without limitation unless a specified period is
otherwise provided in this Agreement. All other representations, warranties,
covenants and agreements made or undertaken by Seller under this Agreement will
not survive the Closing Date but will be merged into the Closing Documents
delivered at the Closing. The Termination Surviving Obligations shall survive
termination of this Agreement without limitation unless a specified period is
otherwise provided in this Agreement.
(d)    The limitations on Seller’s liability contained in this Article XVI are
in addition to, and not limitation of, any limitation on liability provided
elsewhere in this Agreement or by law or any other contract, agreement or
instrument.
ARTICLE XVI    
MISCELLANEOUS
Section 16.1    Waivers; Amendments. No waiver of any breach of any covenant or
provisions contained herein will be deemed a waiver of any preceding or
succeeding breach thereof, or of any other covenant or provision contained
herein. No extension of time for performance of any obligation or act will be
deemed an extension of the time for performance of any other obligation or act.
This Agreement may not be amended except in a writing signed by both Seller and
Purchaser.
Section 16.2    Recovery of Certain Fees. In the event a party hereto files any
action or suit against another party hereto by reason of any breach of any of
the covenants, agreements or provisions contained in this Agreement, then the
prevailing party thereto will be entitled to recover from the other party all
attorneys’ fees and costs resulting therefrom, subject, however, in the case of
Seller, to the limitations set forth in Section 16.1 above. For purposes of this
Agreement, the term “attorneys’ fees” or “attorneys’ fees and costs” shall mean
all court costs and the fees and expenses of counsel to the parties hereto,
which may include printing, photostatting, duplicating and other expenses, air
freight charges, and fees billed for law clerks, paralegals and other persons
not admitted to the bar but performing services under the supervision of an
attorney, and the costs and fees incurred in connection with the enforcement or
collection of any judgment obtained in any such proceeding. The provisions of
this Section 17.2 shall survive the entry of any judgment, and shall not merge,
or be deemed to have merged, into any judgment.
Section 16.3    Time of Essence. Seller and Purchaser hereby acknowledge and
agree that time is strictly of the essence with respect to each and every term,
condition, obligation and provision hereof.



--------------------------------------------------------------------------------



Section 16.4    Construction. Headings at the beginning of each article and
section are solely for the convenience of the parties and are not a part of this
Agreement. Whenever required by the context of this Agreement, the singular will
include the plural and the masculine will include the feminine and vice versa.
This Agreement will not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. All exhibits and
schedules referred to in this Agreement are attached and incorporated by this
reference, and any capitalized term used in any exhibit or schedule which is not
defined in such exhibit or schedule will have the meaning attributable to such
term in the body of this Agreement. In the event the date on which Purchaser or
Seller is required to take any action under the terms of this Agreement is not a
Business Day, the action will be taken on the next succeeding Business Day.
Section 16.5    Further Assistance. In addition to the actions recited herein
and contemplated to be performed, executed, and/or delivered by Seller and
Purchaser, Seller and Purchaser agree to perform, execute and/or deliver or
cause to be performed, executed and/or delivered at the Closing or after the
Closing any and all such further acts, instruments, deeds and assurances as may
be reasonably required to consummate the transactions contemplated hereby.
Section 16.6    Counterparts; Electronic Signatures Binding. To facilitate
execution of this Agreement, this Agreement may be executed in multiple
counterparts, each of which, when assembled to include an original, faxed or
electronic mail (in .PDF or similar file complying with the U.S. federal ESIGN
Act of 2000) signature for each party contemplated to sign this Agreement, will
constitute a complete and fully executed agreement. All such fully executed
original, faxed or electronic mail (in .PDF or similar file complying with the
U.S. federal ESIGN Act of 2000) counterparts will collectively constitute a
single agreement, and such signatures shall be legally binding upon the party
sending the signature by such electronic means immediately upon being sent by
such party.
Section 16.7    Severability. If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all of the other conditions and provisions of this Agreement will
nevertheless remain in full force and effect, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any adverse
manner to any party. Without limiting the foregoing, if the limitation on the
time period for bringing claims being limited to the Survival Period is held by
a court to be unenforceable, Purchaser and Seller hereby agree that the
applicable limitations period for bringing claims under this Agreement shall be
reduced to the shortest period permitted under applicable law. Upon such
determination that any term or other provision is invalid, illegal, or incapable
of being enforced, the parties hereto will negotiate in good faith to modify
this Agreement so as to reflect the original intent of the parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the extent possible.
Section 16.8    Entire Agreement. This Agreement is the final expression of, and
contains the entire agreement between, the parties with respect to the subject
matter hereof, and supersedes all prior understandings (oral or written) with
respect thereto. This Agreement may not be modified, changed, supplemented or
terminated, nor may any obligations hereunder be waived, except by



--------------------------------------------------------------------------------



written instrument, signed by the party to be charged or by its agent duly
authorized in writing, or as otherwise expressly permitted herein.
Section 16.9    Governing Law and Venue. THIS AGREEMENT WILL BE CONSTRUED,
PERFORMED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS. THE PARTIES AGREE THAT ANY ACTION IN CONNECTION WITH THIS
AGREEMENT SHALL BE BROUGHT AND MAINTAINED IN THE STATE OR FEDERAL COURTS THAT
ARE SEATED IN BOSTON, MASSACHUSETTS, AND THE PARTIES HEREBY CONSENT AND AGREE TO
THE JURISDICTION OF SUCH COURTS.
Section 16.10    No Recording. The parties hereto agree that neither this
Agreement nor any affidavit concerning it will be recorded.
Section 16.11    Further Actions. The parties agree to execute such instructions
to the Title Company and such other instruments and to do such further acts as
may be reasonably necessary to carry out the provisions of this Agreement.
Section 16.12    No Other Inducements. The making, execution and delivery of
this Agreement by the parties hereto have been induced by no representations,
statements, warranties or agreements other than those expressly set forth
herein.
Section 16.13    Exhibits. The following exhibits are incorporated herein by
reference:
Exhibit A
Legal Description
Exhibit B
Service Contracts
Exhibit C-1
Major Tenants
Exhibit C-2
Form of Tenant Estoppel Certificate
Exhibit C-3
Form of Seller’s Estoppel Certificate
Exhibit D
Intentionally Deleted
Exhibit E
Lawsuits, Default Notices
Exhibit F
List of Tenants and Tenant Leases
Exhibit G-1
Seller Leasing Costs
Exhibit G-2
Purchaser Leasing Costs
Exhibit H-1
Form of General Conveyance, Bill of Sale, Assignment and Assumption
Exhibit H-2
Form of General Conveyance, Bill of Sale, Assignment and Assumption of Equipment
Exhibit I
Form of Deed
Exhibit J
Form of Non-Foreign Entity Certification
Exhibit K
Must-Cure Matters
Exhibit L-1
Form of PayPal Lease Amendment
Exhibit L-2
Form of NaviHealth Termination Agreement




--------------------------------------------------------------------------------



Section 16.14    No Partnership. Notwithstanding anything to the contrary
contained herein, this Agreement shall not be deemed or construed to make the
parties hereto partners or joint venturers, it being the intention of the
parties to merely create the relationship of Seller and Purchaser with respect
to the Property to be conveyed as contemplated hereby.
Section 16.15    Limitations on Benefits. It is the explicit intention of
Purchaser and Seller that no person or entity other than Purchaser and Seller
and their permitted successors and assigns is or shall be entitled to bring any
action to enforce any provision of this Agreement against any of the parties
hereto, and the covenants, undertakings and agreements set forth in this
Agreement shall be solely for the benefit of, and shall be enforceable only by,
Purchaser and Seller or their respective successors and assigns as permitted
hereunder. Nothing contained in this Agreement shall under any circumstances
whatsoever be deemed or construed, or be interpreted, as making any third party
(including, without limitation, Broker or any Tenant) a beneficiary of any term
or provision of this Agreement or any instrument or document delivered pursuant
hereto, and Purchaser and Seller expressly reject any such intent, construction
or interpretation of this Agreement.
Section 16.16    Exculpation. In no event whatsoever shall recourse be had or
liability asserted against any of either party’s partners, members,
shareholders, employees, agents, directors, officers or their respective
constituent members, partners, shareholders, employees, agents, directors,
officers or other owners. Each party’s direct and indirect shareholders,
partners, members, beneficiaries and owners, and their respective trustees,
officers, directors, employees, agents and security holders, assume no personal
liability for any obligations entered into on behalf of such party under this
Agreement and the Closing Documents.
Section 16.17    Waiver of Jury Trial. THE PARTIES HERETO KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO
A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT AND
AGREE THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A
JURY.
Section 16.18    Tax Deferred Exchange. The parties acknowledge and agree that
Seller may transfer, and/or Purchaser may acquire, the Property as part of a
tax-deferred exchange pursuant to Section 1031 of the Internal Revenue Code of
1986, as amended (the “Code”), and/or a reverse exchange in accordance with
Revenue Procedure 2000-37, and that each has the right to restructure all or
part of the transaction contemplated by this Agreement as a concurrent, delayed
(non-simultaneous), or reverse tax-deferred exchange for the benefit of such
party. Each party shall cooperate with the other and acknowledge any assignment
to a qualified intermediary or exchange accommodation titleholder if a party
elects to convey or acquire the Property in connection with such a tax-deferred
exchange within the meaning of Section 1031 of the Code (an “Exchange”) and, if
requested, shall accommodate the other party with respect to any such Exchange,
provided that a party’s election to effect such an Exchange shall not delay the
Closing (except as otherwise provided in this Agreement), create any additional
conditions to the Closing, create any additional costs or liabilities for the
other party, or require the other party to take title to any other property. A
party, in electing to structure the transaction as an Exchange, shall have the
right to substitute, assign, or delegate its rights and duties to one or more
entities or persons who will be such party’s



--------------------------------------------------------------------------------



qualified intermediary or exchange accommodation titleholder at the Closing, but
in no event shall the party electing to effect such an Exchange be released from
any liabilities or obligations under this Agreement.
Section 16.19    Post Closing Access to Records. Upon receipt by Seller of
Purchaser’s reasonable written request at any time and from time to time until
June 30, 2020, Seller shall make available (or cause its property manager or
asset manager, as applicable, to make available) to Purchaser and its
accountants and designees, for inspection and copying during normal business
hours and at Purchaser’s sole cost and expense, (i) all accounting records
relating to the Property for the calendar year periods ended December 31, 2018
and December 31, 2019, and for the period from January 1, 2020 through the
Closing Date, including, without limitation, all general ledgers, cash receipts,
canceled checks and other accounting documents or information reasonably
requested by Purchaser and related to the Property, and (ii) all other records
related to the Property, in either case whether in the possession or control of
Seller or Seller’s property manager, asset manager or other agent.
[SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Agreement to be effective as of the date first above written.
PURCHASER:


ARE-MA REGION NO. 76, LLC,
a Delaware limited liability company


By:    Alexandria Real Estate Equities, L.P.,
a Delaware partnership, managing member


By:    ARE-QRS Corp.,
a Maryland corporation, general partner




By:     /s/ Jackie Clem            
Name:     Jackie Clem                
Title:     Senior Vice President         


[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------



SELLER:
HINES GLOBAL REIT RIVERSIDE CENTER LLC,
a Delaware limited liability company




By:         _/s/ Kevin L. McMeans________________
Name:    _Kevin L. McMeans___________________
Title:        Manager





--------------------------------------------------------------------------------




JOINDER BY TITLE COMPANY
Chicago Title Insurance Company, referred to in this Agreement as the “Title
Company,” hereby acknowledges that it received this Agreement executed by Seller
and Purchaser on the _9th__ day of December, 2019, and accepts the obligations
of the Title Company as set forth herein. The Title Company hereby agrees to
hold and distribute the Earnest Money Deposit, when and if made, and interest
thereon, and Closing proceeds in accordance with the terms and provisions of
this Agreement. It further acknowledges that it hereby assumes all
responsibilities for information reporting required under Section 6045(e) of the
Internal Revenue Code.
CHICAGO TITLE INSURANCE COMPANY


By:    /s/ Niko Juskin        
Name:     Niko Juskin    
Title:      Sr. Escrow Officer    







--------------------------------------------------------------------------------



JOINDER BY GUARANTOR


Provided the Closing of the transaction contemplated by this Agreement occurs,
the undersigned (“Guarantor”) agrees to and does guaranty, subject to the
limitations on survival and liability contained in this Agreement, Seller’s
post-Closing obligations under this Agreement, including any liability relating
to Seller’s breach of any representation or warranty.
Guarantor does hereby waive each of the following: (a) any and all notices and
demands of every kind which may be required to be given by any statute, rule or
law, and (b) any and all subrogation, contribution, indemnity and reimbursement
rights against Seller until the obligations have been paid, performed and fully
satisfied in full. Guarantor further waives any right to require Purchaser to
join Seller in any action brought under this joinder by Guarantor or to pursue
any other remedy or enforce any other right. In the event of any default
hereunder, a separate action or actions may be brought and prosecuted against
Guarantor whether or not Seller is joined therein or a separate action or
actions are brought against Seller.
Guarantor’s liability shall not be impaired, modified, changed, released or
limited in any manner whatsoever by any impairment, modification, change,
release or limitation of liability of Seller or of any remedy for the
enforcement thereof, resulting from the operation of any present or future
provision of the Federal Bankruptcy Code, or any similar law or statute of the
United States or any state thereof covering insolvency, bankruptcy,
rehabilitation, liquidation or reorganization (collectively, “Bankruptcy Laws”),
it being the intention of Guarantor that Guarantor’s liability hereunder shall
be determined without regard to any Bankruptcy Laws which may relieve Seller of
any obligations.




HINES GLOBAL REIT, INC.,
a Maryland corporation




By:    _/s/ Kevin McMeans______
Name:    _Kevin McMeans_________
Title:    _Asset Management Officer_





